


EXHIBIT 10.1




Loan Number: 1014660
[wellsfargo.jpg]


Execution Version



--------------------------------------------------------------------------------



TERM LOAN AGREEMENT


Dated as of June 26, 2015


by and among


PARKWAY PROPERTIES LP,
as Borrower,


PARKWAY PROPERTIES, INC.,
as Parent,


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.5.,
as Lenders,
and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent



--------------------------------------------------------------------------------



WELLS FARGO SECURITIES, LLC
and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers
and
Joint Bookrunners,


PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent,
and


TD BANK, N.A.
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Article I. Definitions
1

Section 1.1. Definitions.
1

Section 1.2. General; References to Pacific Time.
25

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
26

Article II. Credit Facility
26

Section 2.1. Term Loans.
26

Section 2.2. Rates and Payment of Interest on Loans.
26

Section 2.3. Number of Interest Periods.
27

Section 2.4. Repayment of Loans.
27

Section 2.5. Prepayments.
27

Section 2.6. Continuation.
28

Section 2.7. Conversion.
28

Section 2.8. Notes.
28

Section 2.9. Additional Loans.
29

Section 2.10. Funds Transfer Disbursements.
30

Article III. Payments, Fees and Other General Provisions
    30

Section 3.1. Payments.
    30

Section 3.2. Pro Rata Treatment.
31

Section 3.3. Sharing of Payments, Etc.
31

Section 3.4. Several Obligations.
31

Section 3.5. Fees.
32

Section 3.6. Computations.
32

Section 3.7. Usury.
32

Section 3.8. Statements of Account.
32

Section 3.9. Defaulting Lenders.
33

Section 3.10. Taxes.
34

Article IV. Yield Protection, Etc.
38

Section 4.1. Additional Costs; Capital Adequacy.
38

Section 4.2. Suspension of LIBOR Loans.
39

Section 4.3. Illegality.
40

Section 4.4. Compensation.
40

Section 4.5. Treatment of Affected Loans.
40

Section 4.6. Affected Lenders.
41

Section 4.7. Change of Lending Office.
42

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
42

Article V. Conditions Precedent
42

Section 5.1. Initial Conditions Precedent.
42

Section 5.2. Conditions Precedent to All Loans.
44

Article VI. Representations and Warranties
44

Section 6.1. Representations and Warranties.
44

Section 6.2. Survival of Representations and Warranties, Etc.
51

Article VII. Affirmative Covenants
51

Section 7.1. Preservation of Existence and Similar Matters.
51








i

--------------------------------------------------------------------------------




Section 7.2. Compliance with Applicable Law.
52

Section 7.3. Maintenance of Property.
52

Section 7.4. Conduct of Business.
52

Section 7.5. Insurance.
52

Section 7.6. Payment of Taxes and Claims.
52

Section 7.7. Books and Records; Inspections.
53

Section 7.8. Use of Proceeds.
53

Section 7.9. Environmental Matters.
53

Section 7.10. Further Assurances.
54

Section 7.11. Material Contracts.
54

Section 7.12. REIT Status.
54

Section 7.13. Exchange Listing.
54

Section 7.14. Guarantors.
54

Article VIII. Information
57

Section 8.1. Quarterly Financial Statements.
57

Section 8.2. Year‑End Statements.
57

Section 8.3. Compliance Certificate; Statement of Funds from Operations; Report
of Acquired Properties.
57

Section 8.4. Other Information.
58

Section 8.5. Electronic Delivery of Certain Information.
60

Section 8.6. Public/Private Information.
61

Section 8.7. USA Patriot Act Notice; Compliance.
61

Article IX. Negative Covenants
61

Section 9.1. Financial Covenants.
61

Section 9.2. Liens; Negative Pledge.
64

Section 9.3. Restrictions on Intercompany Transfers.
65

Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements.
65

Section 9.5. Plans.
66

Section 9.6. Fiscal Year.
66

Section 9.7. Modifications of Organizational Documents.
66

Section 9.8. Transactions with Affiliates.
67

Section 9.9. Environmental Matters.
67

Section 9.10. Derivatives Contracts.
67

Article X. Default
67

Section 10.1. Events of Default.
67

Section 10.2. Remedies Upon Event of Default.
71

Section 10.3. Marshaling; Payments Set Aside.
72

Section 10.4. Allocation of Proceeds.
72

Section 10.5. Performance by Administrative Agent.
73

Section 10.6. Rights Cumulative.
73

Article XI. The Administrative Agent
74

Section 11.1. Appointment and Authorization.
74

Section 11.2. Administrative Agent as Lender.
75

Section 11.3. Approvals of Lenders.
75

Section 11.4. Notice of Events of Default.
75

Section 11.5. Administrative Agent’s Reliance.
76

Section 11.6. Indemnification of Administrative Agent.
76








ii

--------------------------------------------------------------------------------




Section 11.7. Lender Credit Decision, Etc.
77

Section 11.8. Successor Administrative Agent.
78

Section 11.9. Titled Agents.
    78

Article XII. Miscellaneous
79

Section 12.1. Notices.
79

Section 12.2. Expenses.
80

Section 12.3. Setoff.
81

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
81

Section 12.5. Successors and Assigns.
82

Section 12.6. Amendments and Waivers.
86

Section 12.7. Nonliability of Administrative Agent and Lenders.
88

Section 12.8. Confidentiality.
89

Section 12.9. Indemnification.
90

Section 12.10. Termination; Survival.
91

Section 12.11. Severability of Provisions.
    92

Section 12.12. GOVERNING LAW.
92

Section 12.13. Counterparts.
92

Section 12.14. Obligations with Respect to Loan Parties and Subsidiaries.
92

Section 12.15. Independence of Covenants.
92

Section 12.16. Limitation of Liability.
93

Section 12.17. Entire Agreement.
93

Section 12.18. Construction.
93

Section 12.19. Headings.
93





SCHEDULE I
Commitments

SCHEDULE 1.1.
List of Loan Parties

SCHEDULE 6.1.(b)
Ownership Structure

SCHEDULE 6.1.(f)
Properties

SCHEDULE 6.1.(g)
Existing Indebtedness

SCHEDULE 6.1.(h)
Material Contracts

SCHEDULE 6.1.(i)
Litigation

SCHEDULE 6.1.(r)
Affiliate Transactions





EXHIBIT A Form of Assignment and Assumption Agreement
EXHIBIT B
Form of Disbursement Instruction Agreement

EXHIBIT C
Form of Guaranty

EXHIBIT D Form of Notice of Continuation
EXHIBIT E Form of Notice of Conversion
EXHIBIT F Form of Notice of Borrowing
EXHIBIT G
Form of Term Note

EXHIBITS H
Forms of U.S. Tax Compliance Certificates

EXHIBIT I
Form of Compliance Certificate






iii

--------------------------------------------------------------------------------




THIS TERM LOAN AGREEMENT (this “Agreement” or this “Term Loan Agreement”) dated
as of June 26, 2015 by and among PARKWAY PROPERTIES LP, a limited partnership
formed under the laws of the State of Delaware (the “Borrower”), PARKWAY
PROPERTIES, INC., a corporation incorporated under the laws of the State of
Maryland (the “Parent”), each of the financial institutions initially a
signatory hereto together with their successors and assignees under Section
12.5. (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), with WELLS FARGO SECURITIES,
LLC and PNC CAPITAL MARKETS LLC, as Joint Lead Arrangers (each a “Joint Lead
Arranger”) and Joint Bookrunners (each a “Joint Bookrunner”), PNC BANK, NATIONAL
ASSOCIATION, as Syndication Agent (the “Syndication Agent”), and TD BANK, N.A.,
and U.S. BANK NATIONAL ASSOCIATION as Documentation Agents (the “Documentation
Agents”).


WHEREAS, the Lenders desire to make available to the Borrower a term loan
facility in the initial amount of $200,000,000, on the terms and conditions
contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Article I. Definitions
Section 1.1. Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“1031 Property” means any of the Corporate Center Properties, the Buckhead Plaza
Property or any other Property approved by the Administrative Agent that is at
any time held by a “qualified intermediary” (a “QI”), as defined in the Treasury
Regulations promulgated pursuant to Section 1031 of the Internal Revenue Code,
or an “exchange accommodation titleholder” (an “EAT”), as defined in Internal
Revenue Service Revenue Procedure 2000-37, as modified by Internal Revenue
Procedure 2004‑51, (or in either case, by one or more Wholly Owned Subsidiaries
thereof, singly or as tenants in common) which is a single purpose entity and
has entered into an “exchange agreement” or a “qualified exchange accommodation
agreement” with the Borrower or a Wholly Owned Subsidiary in connection with the
acquisition (or possible disposition) of such property by the Borrower or a
Wholly Owned Subsidiary pursuant to, and intended to qualify for tax treatment
under, Section 1031 of the Internal Revenue Code.


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Additional Costs” has the meaning given that term in Section 4.1.(b).


“Additional Loans” has the meaning given that term in Section 2.9.


“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period, minus
(b) Capital Reserves.


“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries, Consolidated Affiliates or
Unconsolidated Affiliates.


“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.



--------------------------------------------------------------------------------




“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


“Affected Lender” has the meaning given that term in Section 4.6.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.


“Agreement Date” means the date as of which this Agreement is dated.


“Anti-Corruption Laws” means all applicable laws, rules and regulations of any
jurisdiction applicable to the Parent, the Borrower, any Subsidiary or any
Affiliate from time to time concerning or relating to bribery or corruption.


“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Applicable Margin” means:


(a)    With respect to a particular Type of Loan, the rate per annum set forth
in the applicable column below corresponding to the Level in the first column of
the table immediately below in which the Parent’s Credit Rating falls. During
any period that the Parent has received Credit Ratings from both S&P and Moody’s
that are not equivalent, then the Applicable Margin shall be determined based on
the higher of such Credit Ratings. During any period that the Parent has
received a Credit Rating from only Moody’s or S&P, then the Applicable Margin
shall be based upon such Credit Rating. During any period that the Parent has
(A) not received a Credit Rating from any Rating Agency or (B) only received a
Credit Rating from a Rating Agency that is neither S&P nor Moody’s, then the
Applicable Margin shall be determined based on Level 5 in the table below. Any
change in the Parent’s Credit Rating which would cause it to move to a different
Level shall be effective as of the first day of the first calendar month
immediately following such change.


Level
Credit Rating
Applicable Margin for Base Rate Loans
Applicable Margin LIBOR Loans
1
A-/A3 or higher
0.000%
0.900%
2
BBB+/Baa1
0.000%
0.975%
3
BBB/Baa2
0.100%
1.10%
4
BBB-/Baa3
0.350%
1.350%
5
Less than BBB-/Baa3 or not rated
0.750%
1.750%












2

--------------------------------------------------------------------------------




(b)    The provisions of this definition shall be subject to Section 2.2.(c).


(c)    If, as permitted by the proviso set forth in Section 9.1.(a), the
Leverage Ratio exceeds 0.60 to 1.00, then all Applicable Margins shall be
increased by 0.30% so long as such permitted increase in the Leverage Ratio
exists.


(d)    The level (each, a “Level”) of the Applicable Margin shall be the number
set forth in the first column of the table in clause (a) above.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.


“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.


“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.


“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).


“Base Rate Loan” means a Loan (or any portion thereof) bearing interest at a
rate based on the Base Rate.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.


“Borrower Information” has the meaning given that term in Section 2.2.(c).


“Buckhead Plaza Property” means the Property identified as One Buckhead Plaza,
having an address of 3060 Peachtree Road NW, Atlanta, Georgia.


“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in San Francisco, California and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market. Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.





3

--------------------------------------------------------------------------------




“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.25 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365.
If the term Capital Reserves is used without reference to any specific Property,
then the amount shall be determined on an aggregate basis with respect to all
Properties of the Parent, the Borrower and the other Subsidiaries and the
applicable Ownership Share of all Properties of all Consolidated Affiliates and
Unconsolidated Affiliates.


“Capitalization Rate” means (a) 6.75% for a CBD Property and (b) 7.75% for all
other Properties.
    
“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use
property) that are required to be capitalized for financial reporting purposes
in accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.


“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date of determination; (b) certificates of deposit with
maturities of not more than one year from the date of determination issued by a
United States federal or state chartered commercial bank of recognized standing,
or a commercial bank organized under the laws of any other country which is a
member of the Organisation for Economic Cooperation and Development, or a
political subdivision of any such country, acting through a branch or agency,
which bank has capital and unimpaired surplus in excess of $500,000,000 and
which bank or its holding company has a short‑term commercial paper rating of at
least A‑2 or the equivalent by S&P or at least P‑2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A‑2 or the equivalent thereof by S&P or at least P‑2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
of determination; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.


“CBD Property” means each Property of the Borrower or any other Loan Party
located within (i) the Midtown or Buckhead neighborhoods of Atlanta, Georgia,
(ii) the Central Business District of Philadelphia, Pennsylvania, (iii) the
Central Business District of Austin, Texas, (iv) (a) the Westchase, Energy
Corridor, Greenway Plaza or Galleria neighborhoods of Houston, Texas or (b) the
Central Business District of Houston, Texas, (v) the Central Business District
of Phoenix, Arizona, (vi) Tempe, Arizona, (vii) the Central Business District of
Charlotte, North Carolina, (viii) the South Beach and Brickell neighborhoods of
Miami, Florida, (ix) Coral Gables, Florida, (x) the Central Business District of
Fort Lauderdale, Florida or (xi) the Central Business District of Miami,
Florida. Determination of whether a Property qualifies as a CBD Property shall
be subject to the Administrative Agent’s reasonable approval.


“Commitment” means as to each Lender, such Lender’s obligation to make a Loan
pursuant to Section 2.1., in an amount up to, but not exceeding, the amount set
forth for such Lender on Schedule I as such Lender’s “Commitment Amount”.


“Compliance Certificate” has the meaning given that term in Section 8.3.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

4

--------------------------------------------------------------------------------




“Consolidated Affiliate” means, with respect to any Person (an “Investing
Person”), any other Person that (i) is not a Subsidiary of the Investing Person
and (ii) in whom such Investing Person holds an Investment, and whose financial
results would be consolidated under GAAP with the financial results of such
Investing Person on the consolidated financial statements of such Investing
Person, regardless of whether such Investing Person directly or indirectly owns
less than a majority of the Equity Interests of such Person. For the avoidance
of doubt, as it is structured on the Agreement Date, Parkway Properties Office
Fund II, L.P. and each of its Subsidiaries is a Consolidated Affiliate.


“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.


“Corporate Center Properties” means (a) the Property identified as Corporate
Center One and having the address of 2202 North Westshore Boulevard, Tampa,
Florida, (b) the Property identified as Corporate Center Two and having the
address of 4211 West Boy Scout Boulevard, Tampa, Florida and (c) the Property
identified as Corporate Center Three and having the address of 4221 West Boy
Scout Boulevard, Tampa, Florida.


“Credit Event” means the making of any Loan.


“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.


“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both; provided, however, that the failure to make any payment of
interest shall not constitute a Default unless and until such failure continues
for three Business Days following the Administrative Agent’s delivery to the
Borrower of an invoice therefor (which delivery may be effected by actual
delivery of the written invoice or by electronic communication, including the
Internet, e-mail or an intranet website to which the Borrower has access.


“Defaulting Lender” means, subject to Section 3.9.(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loan within 2 Business Days of the
date such Loan was required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within 2 Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination

5

--------------------------------------------------------------------------------




that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), or (c) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (c) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(c)) upon delivery of written
notice of such determination to the Borrower and each Lender.


“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.


“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender or any Affiliate of any thereof).


“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of 80% or more or, subject to the last sentence of
this definition, on which the improvements (other than tenant improvements on
unoccupied space) related to the development have not been completed. The term
“Development Property” shall include real property of the type described in the
immediately preceding sentence that satisfies both of the following conditions:
(i) it is to be (but has not yet been) acquired by the Parent, the Borrower, any
Subsidiary or any Unconsolidated Affiliate upon completion of construction
pursuant to a contract in which the seller of such real property is required to
develop or renovate prior to, and as a condition precedent to, such acquisition
and (ii) a third party is developing such property using the proceeds of a loan
that is Guaranteed by, or is otherwise recourse to, the Parent, the Borrower,
any Subsidiary or any Unconsolidated Affiliate. A Development Property on which
all improvements (other than tenant improvements on unoccupied space) related to
the development of such Property have been completed for 12 months shall cease
to constitute a Development Property notwithstanding the fact that such Property
has not achieved an Occupancy Rate of at least 80%. In addition, upon written
notice to the Administrative Agent, the Borrower may elect that a Property that
otherwise qualifies as a Development Property shall no longer be considered a
Development Property.


“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit B to be executed and delivered by the Borrower pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.







6

--------------------------------------------------------------------------------




“Dollars” or “$” means the lawful currency of the United States of America.


“EAT” has the meaning given that term in the definition of 1031 Property.    


“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) Interest Expense; (iii) income tax expense; (iv) gains and
losses resulting from extraordinary or nonrecurring transactions; and (v) other
non-cash charges, including amortization expense for stock options and
impairment charges (other than non-cash charges that constitute an accrual of a
reserve for future cash payments); plus (b) such Person’s Ownership Share of
EBITDA of its Consolidated Affiliates and its Unconsolidated Affiliates. EBITDA
shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of intangibles pursuant to FASB
ASC 805. For purposes of this definition, nonrecurring transactions shall be
deemed to include (w) gains and losses on early extinguishment or restructuring
of Indebtedness, (x)  severance and other restructuring charges, (y) transaction
costs of acquisitions not permitted to be capitalized pursuant to GAAP and (z)
lease termination fees.


“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.


“Eligible 1031 Property” means a 1031 Property which satisfies all of the
following requirements: (a) such 1031 Property is fully developed primarily as
an office Property; (b) the Borrower or a Wholly Owned Subsidiary thereof leases
such 1031 Property from the applicable EAT (or Wholly Owned Subsidiary(ies)
thereof, as applicable) and the Borrower or a Wholly Owned Subsidiary thereof
manages such 1031 Property; (c) the Borrower or a Wholly Owned Subsidiary
thereof is obligated to purchase such 1031 Property (or Wholly Owned
Subsidiary(ies) of the applicable EAT that owns such 1031 Property) from the
applicable EAT (or such Wholly Owned Subsidiary(ies) of the EAT, as applicable)
(other than in circumstances where the 1031 Property is disposed of by the
Borrower or any Subsidiary); (d) the applicable EAT is obligated to transfer
such 1031 Property (or its Wholly Owned Subsidiary(ies) that owns such 1031
Property, as applicable) to the Borrower or a Wholly Owned Subsidiary thereof,
directly or indirectly (including through a QI); (e) the applicable EAT (or
Wholly Owned Subsidiary(ies) thereof that owns such 1031 Property, as
applicable) acquired such 1031 Property with the proceeds of a loan made by the
Borrower or a Wholly Owned Subsidiary, which loan is secured either by a
Mortgage on such 1031 Property and/or a pledge of all of the Equity Interests of
the applicable Wholly Owned Subsidiary(ies) of an EAT that owns such 1031
Property, as applicable; (f) neither such 1031 Property, nor any interest of the
Borrower or any Subsidiary therein, is subject to any Lien (other than
(i) Permitted Liens and (ii) the Lien of a Mortgage or pledge referred to in the
immediately preceding clause (e)) or a Negative Pledge other than the Negative
Pledges permitted under Sections 9.2.(b)(i) and (ii) or a Negative Pledge
binding on the EAT in favor of the Borrower or any Wholly-Owned Subsidiary; and
(g) such 1031 Property is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters individually or
collectively which are not material to the profitable operation of such 1031
Property. In no event shall a 1031 Property qualify as an Eligible 1031 Property
for a period in excess of 185 consecutive days or such later period (plus 5
consecutive days) if the relevant period under Section 1031 of the Code
(including the Treasury Regulations thereunder, and including as provided under
Rev. Proc. 2000-37 (as modified by Rev. Proc. 2004-51)) is extended pursuant to
Rev. Proc. 2007-56 (or relevant successor or replacement guidance).
Notwithstanding anything to the contrary set forth herein, for purposes of
determining Total Asset Value, such 1031 Property shall be deemed to have been
owned or leased by a Wholly Owned Subsidiary of the Borrower from the date
acquired by the applicable EAT (or Wholly Owned Subsidiary(ies) of the EAT that
owns such 1031 Property, as applicable).



7

--------------------------------------------------------------------------------




“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that, notwithstanding the foregoing, “Eligible Assignee”
shall not include (i) the Parent, the Borrower or any of the Parent’s Affiliates
or Subsidiaries or (ii) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender or any of its Subsidiaries.


“Eligible Property” means a Property which satisfies all of the following
requirements as confirmed by the Administrative Agent (such confirmation not to
be unreasonably withheld): (a) such Property is fully developed primarily as an
office Property; (b) such Property is 100% owned in fee simple, or leased under
a Ground Lease, by the Borrower or a Wholly Owned Subsidiary; (c) regardless of
whether such Property is owned by the Borrower or a Subsidiary, the Borrower has
the right directly, or indirectly through a Subsidiary, to take the following
actions without the need to obtain the consent of any Person: (i) to create
Liens on such Property as security for Indebtedness of the Parent, the Borrower
or such Subsidiary, as applicable, and (ii) to sell, transfer or otherwise
dispose of such Property (and in each case, such right shall not be considered
impaired, restricted or otherwise affected by the existence of any Negative
Pledge permitted under Sections 9.2.(b)(i) and (ii)); (d) neither such Property,
nor if such Property is owned by a Subsidiary, any of the Borrower’s direct or
indirect ownership interest in such Subsidiary, is subject to (i) any Lien other
than Permitted Liens of the types described in clauses (a) through (e) of the
definition of “Permitted Lien” or (ii) any Negative Pledge other than Negative
Pledges permitted under Sections 9.2.(b)(i) and(ii); and (e) such Property is
free of all structural defects or major architectural deficiencies, title
defects, environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property. Notwithstanding
anything to the contrary above in this definition, an Eligible 1031 Property
shall also constitute an Eligible Property.


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.


“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.





8

--------------------------------------------------------------------------------




“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).


“ERISA Group” means the Parent, the Borrower, any Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control, which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.


“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Excluded Subsidiary” means any Subsidiary (a) holding title to assets or, in
the case of a 1031 Property, leasing such 1031 Property from a QI or EAT, which
assets or 1031 Property, as the case may be, is or is to become collateral for
any Secured Indebtedness of such Subsidiary (or EAT (or Wholly Owned
Subsidiary(ies) thereof) or QI, as applicable) and (b) that is prohibited from
Guarantying the Indebtedness of any other Person pursuant to (i) any document,
instrument, or agreement evidencing or expected to evidence such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was or is to be included in such Subsidiary’s organizational
documents as a condition to the extension of such Secured Indebtedness.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment

9

--------------------------------------------------------------------------------




request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.


“Existing Credit Agreement” means that certain Amended, Restated & Consolidated
Credit Agreement dated as of April 1, 2014, as amended by that certain First
Amendment to Amended, Restated & Consolidated Credit Agreement, dated as of
December 2, 2014 and by that certain Agreement Regarding Revolving Commitment
Increases, dated as of January 27, 2015, by and among the Borrower, the Parent,
the financial institutions party thereto as “Lenders”, Wells Fargo, as
Administrative Agent, and the other parties thereto.


“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.


“Fee Income” means without duplication actual income earned by the Parent, the
Borrower and their Subsidiaries in connection with management, leasing,
construction or asset management of Properties owned by third parties and
Properties not 100% owned in fee simple by the Parent, the Borrower or their
Wholly Owned Subsidiaries for which the Parent, the Borrower or one of their
Subsidiaries has entered a written binding agreement with the Property owner to
provide such services.


“Fee Letters” means the Wells Fargo Fee Letter and the PNC Fee Letter.


“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letters.


“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all regularly scheduled principal payments on Indebtedness made by
such Person during such period (excluding balloon, bullet or similar payments of
principal that repays such Indebtedness in full), plus (c) the aggregate of all
dividends paid or accrued by

10

--------------------------------------------------------------------------------




such Person on any Preferred Stock during such pe-riod. The Parent’s Ownership
Share of the Fixed Charges of its Consolidated Affiliates and Unconsolidated
Affiliates will be included in the calculation of “Fixed Charges”.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis, reduced
by Preferred Dividends paid during such period, but excluding (i) gains (or
losses) from the early extinguishment or restructuring of Indebtedness or the
sales of property, (ii) non-recurring impairment charges, (iii) non-cash charges
resulting from the redemption of Preferred Stock and (iv) gains and losses
resulting from extraordinary or nonrecurring transactions, plus (b) depreciation
with respect to such Person’s real property assets and amortization (other than
amortization of deferred financing costs), and after adjustments for
Consolidated Affiliates and Unconsolidated Affiliates. Adjustments for
unconsolidated partnership and joint ventures will be calculated to reflect
funds from operations on the same basis. For purposes of this Agreement, Funds
From Operations shall be calculated consistent with the White Paper on Funds
from Operations dated April 2002 issued by National Association of Real Estate
Investment Trusts, Inc. (the “White Paper”), but without giving effect to any
supplements, amendments or other modifications promulgated after the Agreement
Date (as defined in the Existing Credit Agreement); provided, however, to the
extent that the White Paper is inconsistent with the first sentence of this
definition, the first sentence of this definition shall control.


“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.


“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Agreement Date, or, in the case of a
shorter term, the leasehold interest of the Borrower or applicable Wholly Owned
Subsidiary therein reverts to a fee interest of the Borrower or such Wholly
Owned Subsidiary at the end of such term; (b) the right of the lessee to
mortgage and encumber its interest in the leased property without the consent of
the lessor; (c) the obligation of the lessor to give the holder of any mortgage
Lien on such

11

--------------------------------------------------------------------------------




leased property written notice of any defaults on the part of the lessee and
agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so; (d) reasonable transferability of the lessee’s interest under
such lease, including ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease. Notwithstanding the
foregoing, in the case of a surface parking lot or structure ancillary to a
Property subject to a ground lease, the requirements of this definition shall
not be required to be satisfied with respect to such surface parking lot or
structure if the rights associated therewith are not material to the profitable
operation of such Property.


“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.


“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection or deposit in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Section 5.1. or 7.14. and substantially in the form of Exhibit C.


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or for
services rendered; (c) accounts payable and accruals, the aggregate amount of
which is greater than 5% of Total Asset Value (calculated without taking into
account any accounts payable or accruals) as of any date of determination
(d) Capitalized Lease Obligations of such Person (including obligations with
respect to Ground Leases to the extent such obligations are required to be
reported as liabilities under GAAP); (e) all reimbursement obligations
(contingent or

12

--------------------------------------------------------------------------------




otherwise) of such Person under or in respect of any letters of credit or
acceptances (whether or not the same have been presented for payment); (f) all
Off-Balance Sheet Obligations of such Person; (g) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (h) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (i) net obligations
under any Derivatives Contract that have not been entered into as a hedge
against existing Indebtedness (which shall be deemed to have an amount equal to
the Derivatives Termination Value thereof at such time); (j) all Indebtedness of
other Persons which such Person has Guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability); (k) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (l) such Person’s Ownership Share of the Indebtedness of
any Consolidated Affiliate or Unconsolidated Affiliate of such Person. All Loans
shall constitute Indebtedness of the Borrower. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, (i) the calculation of
Indebtedness shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities and (ii) for purposes of any calculation of Indebtedness, the
principal amount of any noninterest bearing “B” note or similar contingent
instrument in respect of Indebtedness at any date shall be the principal amount
thereof that would be shown on a balance sheet of the issuer thereof as of the
end of the relevant period in accordance with GAAP.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.


“Intellectual Property” has the meaning given that term in Section 6.1.(s).


“Interest Expense” means, with respect to a Person and for any period without
duplication, (a) total interest expense (including, without limitation,
capitalized interest expense (other than capitalized interest funded from a
construction loan interest reserve account held by another lender and not
included in the calculation of cash for balance sheet reporting purposes)) of
such Person, plus (b) to the extent not already included in the foregoing
clause (a), such Person’s Ownership Share of all Interest Expense of
Consolidated Affiliates and Unconsolidated Affiliates of such Person.


“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period would otherwise end after the Termination Date, such Interest
Period shall end on the Termination Date; and (ii) each Interest Period that
would otherwise

13

--------------------------------------------------------------------------------




end on a day which is not a Business Day shall end on the immediately following
Business Day (or, if such immediately following Business Day falls in the next
calendar month, on the immediately preceding Business Day).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in a Loan Document, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.


“Joint Lead Arranger” has the meaning set forth in the introductory paragraph
hereof and shall include each Joint Lead Arranger’s successors and permitted
assigns.


“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns;
provided, however, that the term “Lender”, except as otherwise expressly
provided herein, shall exclude any Lender (or its Affiliates) in its capacity as
a Specified Derivatives Provider.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.


“Level” has the meaning given that term in clause (e) of the definition of the
term “Applicable Margin.”


“Leverage Ratio” means the ratio of (i) Total Indebtedness to (ii) Total Asset
Value.


“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest

14

--------------------------------------------------------------------------------




Period for a period equal to such Interest Period. Any change in the maximum
rate of reserves described in the preceding clause (ii) shall result in a change
in LIBOR on the date on which such change in such maximum rate becomes
effective. If LIBOR determined as provided above would be less than zero, LIBOR
shall be deemed to be zero.


“LIBOR Loan” means a Loan (or any portion thereof) (other than a Base Rate Loan)
bearing interest at a rate based on LIBOR.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.


“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien.


“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1.
(as such Loan may be increased pursuant to Section 2.9.) or any loan made
pursuant to Section 2.9.


“Loan Document” means this Agreement, the Guaranty, each Note and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement (other than the
Fee Letters and any Specified Derivatives Contract).


“Loan Party” means each of the Parent, the Borrower, each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
to secure all or a portion of the Obligations. Schedule 1.1. sets forth the Loan
Parties in addition to the Borrower as of the Agreement Date.


“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in each case on or prior to the date
on which all Loans are scheduled to be due and payable in full.



15

--------------------------------------------------------------------------------




“Material Acquisition” means any acquisition by the Parent, the Borrower or any
Subsidiary in which the assets acquired exceed 15.0% of the consolidated total
assets of the Parent and its Subsidiaries determined under GAAP as of the last
day of the most recently ending fiscal quarter of the Parent for which financial
statements are publicly available.


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Parent, the Borrower and its Subsidiaries taken as a whole, (b) the
ability of (i) the Parent to perform its obligations under any Loan Document to
which it is a party, (ii) the Borrower to perform its obligations under any Loan
Document to which it is a party or (iii) the Loan Parties, taken as a whole, to
perform their obligations under the Loan Documents, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Lenders and the Administrative Agent under any of the Loan Documents or (e) the
ability of the Loan Parties, taken as a whole, to effect timely payment of the
principal of or interest on the Loans or other amounts payable in connection
therewith.


“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Parent, the Borrower, any Subsidiary or any other Loan Party is a
party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto could reasonably be expected to have a Material Adverse
Effect.


“Material Subsidiary” means any Subsidiary to which more than 5.0% of Adjusted
Total Asset Value (excluding cash and cash equivalents) is attributable on an
individual basis.


“Moody’s” means Moody’s Investors Service, Inc. and its successors.


“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.


“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or another Subsidiary is the holder and retains the rights
of collection of all payments thereunder.


“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit a Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.


“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) cash rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss insurance or business
interruption insurance but excluding pre-paid rents and revenues, lease
termination fees and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent) minus (b) all cash expenses paid
(excluding Interest Expense but including an appropriate accrual for property
taxes and property

16

--------------------------------------------------------------------------------




insurance) related to the ownership, operation or maintenance of such Property,
including but not limited to, property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Borrower or any Subsidiary and any
property management fees) minus (c) the Capital Reserves for such Property as of
the end of such period minus (d) the greater of (i) the actual property
management fee paid during such period with respect to such Property and (ii) an
imputed management fee in an amount equal to 3% of the gross revenues for such
Property for such period.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment or release with respect to any Loan Document that (i) requires
the approval of all Lenders or all affected Lenders in accordance with the terms
of Section 12.6.(b) and (ii) has been approved by the Requisite Lenders.


“Non-Core Property” means a Property that is not primarily used for office
space, but that otherwise satisfies the requirements of an Eligible Property.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness.


“Note” has the meaning given that term in Section 2.8.


“Notice of Borrowing” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Loans.


“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.6. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.7. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced

17

--------------------------------------------------------------------------------




by any promissory note. For the avoidance of doubt, “Obligations” shall not
include any indebtedness, liabilities, obligations, covenants or duties in
respect of Specified Derivatives Contracts.


“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not Affiliates of the Parent or
its Subsidiaries and paying rent at rates not materially less than rates
generally prevailing at the time the applicable lease was entered into, pursuant
to binding leases as to which no monetary default has occurred and has continued
unremedied for 60 or more days to (b) the aggregate net rentable square footage
of such Property (excluding areas used as management offices, building engineer
offices or similar areas used for the administration, management or the physical
plant and mechanical facilities of such Property).


“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent’s report on Form 10‑Q or Form 10‑K
(or their equivalents) which the Parent is required to file with the SEC.


“OFAC” has the meaning given that term in Section 6.1.(x).


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient (or any direct
or indirect investor therein) and the jurisdiction imposing such Tax (other than
connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).


“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Consolidated Affiliate or Unconsolidated
Affiliate of a Person, the greater of (a) such Person’s relative nominal direct
and indirect ownership interest (expressed as a percentage) in such Subsidiary,
Consolidated Affiliate or Unconsolidated Affiliate or (b) subject to compliance
with Section 8.4.(q), such Person’s relative direct and indirect economic
interest (calculated as a percentage) in such Subsidiary, Consolidated Affiliate
or Unconsolidated Affiliate determined in accordance with the applicable
provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary,
Consolidated Affiliate or Unconsolidated Affiliate. Notwithstanding the
foregoing, the Parent’s Ownership Share of (x) RubiconPark I, LLC, (y)
RubiconPark II, LLC and (z) a Consolidated Affiliate or Unconsolidated Affiliate
(but in the case of this clause (z) only if the Administrative Agent has given
its prior written consent), shall in each case be limited to its share of the
assets and liabilities of such Person, determined in accordance with the clause
(b) of this definition.


“Participant” has the meaning given that term in Section 12.5.(d).





18

--------------------------------------------------------------------------------




“Participant Register” has the meaning given that term in Section 12.5.(d).


“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.


“Permitted Equity Investment” has the meaning given that term in Section
9.1.(h).


“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 7.6.; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Administrative Agent for its benefit
and the benefit of the Lenders; (f) Liens in favor of the Borrower or a
Guarantor securing Indebtedness owing by a Subsidiary to the Borrower or a
Guarantor; and (g) Liens in existence on the Agreement Date and disclosed on
Schedule 6.1.(g).


“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.


“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.


“PNC Fee Letter” means that certain fee letter dated as of May 26, 2015, by and
among the Borrower, PNC Capital Markets LLC and PNC Bank, National Association.


“Post-Default Rate” means, in respect of any principal of any Loan or other
Obligation, a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin for Base Rate Loans plus two percent (2.0%).


“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Stock issued by the
Parent, the Borrower or a Subsidiary. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent, the Borrower or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Stock, other than
scheduled redemptions not constituting balloon, bullet or similar redemptions in
full.



19

--------------------------------------------------------------------------------




“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.


“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.


“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.


“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage,
of (a) the unpaid principal amount of such Lender’s Loans to (b) the aggregate
unpaid principal amount of all Loans; provided, however, if at the time of
determination all Loans have been paid in full, the “Pro Rata Share” of a Lender
shall be the Pro Rata Share of such Lender in effect immediately prior to such
payment in full.


“Property” means a parcel of real property that is (a) owned or leased (in whole
or in part) or operated by the Borrower, any Subsidiary, any Consolidated
Affiliate or any Unconsolidated Affiliate of the Borrower and (b) located in a
State of the United States of America or in the District of Columbia.


“QI” has the meaning given that term in the definition of 1031 Property.


“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.


“Rating Agency” means either of S&P or Moody’s.


“Recipient” means (a) the Administrative Agent and (b) any Lender.


“Recourse Indebtedness” means any Indebtedness other than Nonrecourse
Indebtedness.


“Register” has the meaning given that term in Section 12.5.(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III (the third accord of the Basel Committee on
Banking Supervision), shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.

20

--------------------------------------------------------------------------------




“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.


“Required Joinder Date” has the meaning given that term in Section 7.14.(a).


“Requisite Lenders” means, as of any date, Lenders having more than 50% of the
principal amount of the aggregate outstanding Loans; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders.
    
“Responsible Officer” means with respect to the Borrower, any other Loan Party
or any other Subsidiary, the chief executive officer, the chief financial
officer, chief accounting officer, president, any executive vice president, vice
president of capital markets and the general counsel or chief legal officer of
the Parent, the Borrower, such Loan Party or such Subsidiary.


“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of the Parent, the Borrower or any of their Subsidiaries now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock or other Equity
Interest of the Parent, the Borrower or any of their Subsidiaries now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of the Parent, the Borrower or any of their Subsidiaries now or
hereafter outstanding.
    
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, or (b) or any Person controlled by any such Person.


“Sanctions” means any applicable economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by OFAC or the
U.S. Department of State.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Parent and any of its Subsidiaries, shall include (without
duplication) the Parent’s and its Subsidiaries’ Ownership Share of the Secured
Indebtedness of any of its Consolidated Affiliates and Unconsolidated
Affiliates; provided, however, that Indebtedness that is secured only by a
pledge of Equity Interests shall constitute Unsecured Indebtedness and shall be
excluded from this definition.







21

--------------------------------------------------------------------------------




“Secured Recourse Indebtedness” means, with respect to a Person as of a given
date, Secured Indebtedness that is also Recourse Indebtedness.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“Significant Subsidiary” means any Subsidiary to which 5.0% or more of Total
Asset Value is attributable.


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.


“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Parent, the Borrower, any
Subsidiary or any other Loan Party and any Specified Derivatives Provider, and
which was not prohibited by any of the Loan Documents when made or entered into.


“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Parent, the Borrower, any Subsidiary or
any other Loan Party under or in respect of any Specified Derivatives Contract,
whether direct or indirect, absolute or contingent, due or not due, liquidated
or unliquidated, and whether or not evidenced by any written confirmation.


“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time such Derivatives Contract
is entered into.
    
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.


“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person. For
the avoidance of doubt, (a) as it is structured on the Agreement Date, Parkway
Properties Office Fund II, L.P. is not a Subsidiary of the Parent or the
Borrower and (b) the Parent’s or the Borrower’s ownership of a majority of the
Equity Interests of the general partner, managing member or administrative
member of a Person shall not necessarily make such Person a Subsidiary of the
Parent or the Borrower.


“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 15.0% of total consolidated assets (exclusive of depreciation) at such
time of the Borrower and its Subsidiaries determined on a consolidated basis.





22

--------------------------------------------------------------------------------




“Tangible Net Worth” means, as of a given date, stockholders’ equity of the
Parent, the Borrower and their Subsidiaries determined on a consolidated basis
and including such Person’s Ownership Share of its Consolidated Affiliates and
its Unconsolidated Affiliates plus accumulated depreciation and amortization
accrued after the Agreement Date (as defined in the Existing Credit Agreement),
minus (to the extent included when determining stockholders’ equity of the
Parent, the Borrower and their Subsidiaries): (a) the amount of any write-up in
the book value of any assets reflected in any such balance sheet resulting from
revaluation thereof or any write‑up in excess of the cost of such assets
acquired as reflected in any such balance sheet, and (b) all amounts appearing
on any such balance sheet which would be classified as intangible assets under
GAAP.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Termination Date” means June 26, 2020.


“Titled Agent” has the meaning given that term in Section 11.9.


“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Parent and its Subsidiaries determined on a consolidated
basis in accordance with GAAP applied on a consistent basis: (a) cash and Cash
Equivalents; plus (b) the quotient of (i) the Net Operating Income of all
Properties owned or leased by the Parent or any of its Subsidiaries (including
any 1031 Property) for the two consecutive fiscal quarters most recently ended
multiplied by 2, divided by (ii) the Capitalization Rate; provided that, for
purposes of calculating Total Asset Value only, “Net Operating Income” may be
calculated in accordance with GAAP and may include straight line rent leveling
adjustments required under GAAP; plus (c) the GAAP book value of Properties
acquired during the four fiscal quarter period most recently ended; plus (d) the
GAAP book value of all Development Properties; plus (e) the GAAP book value of
Unimproved Land; plus (f) the quotient of (i) the product of (x) Fee Income for
the immediately preceding two consecutive fiscal quarters multiplied by (y) 2
divided by (ii) 15%; plus (g) the GAAP book value of all Mortgage Receivables
owing by Persons other than Affiliates; plus (h) the GAAP book value of all
Permitted Equity Investments. The Borrower’s Ownership Share of assets held by
Consolidated Affiliates and Unconsolidated Affiliates (excluding, only in the
case of Unconsolidated Affiliates, assets of the type described in the
immediately preceding clause (a)) will be included in the calculation of Total
Asset Value consistent with the above described treatment for wholly owned
assets. Notwithstanding the foregoing, (1) Net Operating Income attributable to
Properties (A) acquired during the four fiscal quarter period most recently
ended, or (B) disposed of during the four fiscal quarter period most recently
ended, shall in each case be excluded from the calculation of Total Asset Value,
(2) the amount of Total Asset Value attributable to clause (e) above shall be
limited to 5.0% of Total Asset Value and (3) the amount of Total Asset Value
attributable to clause (f) above shall be limited to 7.50% of Total Asset Value.


“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Borrower, a Subsidiary or an Unconsolidated
Affiliate with respect to such Property that are required to complete the
development and construction of such Development Property, including without
limitation, all amounts budgeted with respect to all of the following:
(a) acquisition of land and any related improvements; (b) a reasonable and
appropriate reserve for construction interest; (c) a reasonable and appropriate
operating deficit reserve; (d) tenant improvements; (e) leasing commissions and
(f) other hard and soft costs associated with the development or redevelopment
of such Property. With respect to any Property to be developed in more than one
phase, the Total Budgeted Cost shall exclude budgeted costs (other than costs
relating to acquisition of land and related improvements) to the extent relating
to any phase for which (i) construction has not yet

23

--------------------------------------------------------------------------------




commenced and (ii) a binding construction contract has not been entered into by
the Parent, the Borrower, any other Subsidiary or any Unconsolidated Affiliate,
as the case may be.


“Total Indebtedness” means all Indebtedness of the Parent and its Subsidiaries,
determined on a consolidated basis, plus the Parent’s Ownership Share of all
Indebtedness of its Consolidated Affiliates and Unconsolidated Affiliates.


“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.


“Unencumbered Adjusted NOI” means, for any period, Net Operating Income from all
Eligible Properties and Non-Core Properties that have an aggregate Occupancy
Rate of not less than 80%. Notwithstanding the foregoing, (x) Net Operating
Income attributable to Non-Core Properties that is included in the calculation
of Unencumbered Adjusted NOI shall be limited to 5.0% of Unencumbered Adjusted
NOI and (y) Net Operating Income attributable to Eligible Properties that are
leased pursuant to a Ground Lease that is included in the calculation of
Unencumbered Adjusted NOI shall be limited to 15.0% (or if such Eligible
Properties include all of the Corporate Center Properties, 25.0%) of
Unencumbered Adjusted NOI.


“Unimproved Land” means, as of any date, land on which no development (other
than improvements that are not material and that are temporary in nature) has
occurred and for which no development is scheduled in the 12 months following
any such date.


“Unsecured Indebtedness” means, with respect to a Person as of a given date,
Indebtedness that is not Secured Indebtedness; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).


“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.


“Wells Fargo Fee Letter” means that certain fee letter dated as of May 26, 2015,
by and among the Borrower, Wells Fargo and Wells Fargo Securities, LLC.


“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.





24

--------------------------------------------------------------------------------




“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.


“Withholding Agent” means (a) the Parent, (b) the Borrower, (c) any other Loan
Party and (d) the Administrative Agent, as applicable.


Section 1.2. General; References to Pacific Time.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect as of the
Agreement Date (as defined in the Existing Credit Agreement). Notwithstanding
the preceding sentence, the calculation of liabilities shall not include any
fair value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities. References in
this Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to
sections, articles, exhibits and schedules herein and hereto unless otherwise
indicated. references in this Agreement to any document, instrument or agreement
(a) shall include all exhibits, schedules and other attachments thereto,
(b) shall include all documents, instruments or agreements issued or executed in
replacement thereof, to the extent permitted hereby and (c) shall mean such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, supplemented, restated or otherwise modified from time to time to the
extent not otherwise stated herein or prohibited hereby and in effect at any
given time. Wherever from the context it appears appropriate, each term stated
in either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to Pacific time.









































25

--------------------------------------------------------------------------------




Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
When determining compliance by the Borrower or the Parent with any financial
covenant contained in any of the Loan Documents (a) only the Ownership Share of
the Borrower or the Parent, as applicable, of the financial attributes of a
Subsidiary that is not a Wholly Owned Subsidiary or of a Consolidated Affiliate
shall be included and (b) the Borrower shall be considered a Wholly Owned
Subsidiary of the Parent.


Article II. Credit Facility
Section 2.1. Term Loans.
(a)    Making of Loans. Subject to the terms and conditions set forth in this
Agreement, on the Effective Date each Lender severally and not jointly agrees to
make a Loan to the Borrower in a principal amount equal to such Lender’s
Commitment. Upon a Lender’s making of its Loan, such Lender’s Commitment shall
terminate. Once repaid, the principal amount of a Loan may not be reborrowed.


(b)    Requests for Loans. The Borrower shall give the Administrative Agent
notice pursuant to a Notice of Borrowing of the borrowing of the Loans no later
than 9:00 a.m. Pacific time at least one (1) Business Day in the case of a
borrowing of Loans that are to be Base Rate Loans or three (3) Business Days in
the case of a borrowing of Loans that are to be LIBOR Loans, in each case, prior
to the anticipated Effective Date. Each Notice of Borrowing shall be irrevocable
once given and binding on the Borrower. Prior to delivering a Notice of
Borrowing, the Borrower may (without specifying whether a Loan will be a Base
Rate Loan or a LIBOR Loan) request that the Administrative Agent provide the
Borrower with the most recent LIBOR available to the Administrative Agent. The
Administrative Agent shall provide such quoted rate to the Borrower on the date
of such request or as soon as possible thereafter.


(c)    Funding of Term Loans. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Administrative Agent shall
notify each Lender of the proposed borrowing. Each Lender shall deposit an
amount equal to each Loan to be made by such Lender to the Borrower with the
Administrative Agent at the Principal Office, in immediately available funds not
later than 9:00 a.m. Pacific time on the anticipated Effective Date. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Disbursement Instruction Agreement, not later than 12:00 noon Pacific time on
the Effective Date, the proceeds of such amounts received by the Administrative
Agent.
 
Section 2.2. Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:


(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate
Loans; and


(ii)     during such periods as such Loan is a LIBOR Loan, at LIBOR for such
Loan for the Interest Period therefor, plus the Applicable Margin for LIBOR
Loans.


Notwithstanding the foregoing, (x) while an Event of Default specified in
Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f) exists or (y) upon the
vote of the Requisite Lenders in the case of the existence of any other Event of
Default, in each case, the Borrower shall pay to the Administrative Agent for
the account of

26

--------------------------------------------------------------------------------




each Lender, interest at the Post-Default Rate on the outstanding principal
amount of the Loans made by such Lender and on any other amount payable by the
Borrower hereunder or under the Notes held by such Lender to or for the account
of such Lender (including without limitation, accrued but unpaid interest to the
extent permitted under Applicable Law).


(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.


(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement, and this provision shall not in
any way limit any of the Administrative Agent’s or any Lender’s other rights
under this Agreement.


Section 2.3. Number of Interest Periods.
There may be no more than 6 different Interest Periods for LIBOR Loans
outstanding at the same time.


Section 2.4. Repayment of Loans.
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Termination Date.


Section 2.5. Prepayments.
(a)    Generally. Subject to Section 4.4., the Borrower may prepay any Loan at
any time without premium or penalty. The Borrower shall give the Administrative
Agent (i) with respect to the prepayment of any LIBOR Loan, at least three
Business Days prior written notice of such prepayment and (ii) with respect to
the prepayment of any Base Rate Loan, written notice not later than 9:00 a.m.
Pacific time on the date of such prepayment. Each voluntary prepayment of Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$500,000 in excess thereof.


(b)    No Effect on Derivatives Contracts. No repayment or prepayment of the
Loans pursuant to this Section shall affect any of the Borrower’s obligations
under any Derivatives Contracts entered into with respect to the Loans.



27

--------------------------------------------------------------------------------




Section 2.6. Continuation.
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of LIBOR Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $250,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 9:00 a.m. Pacific
time three (3) Business Days prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.7. or the Borrower’s failure to comply with any of
the terms of such Section.


Section 2.7. Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $250,000 in excess of that
amount. Each such Notice of Conversion shall be given not later than 9:00 a.m.
Pacific time 3 Business Days prior to the date of any proposed Conversion.
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan. Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.


Section 2.8. Notes.
(a)    Notes. If requested by any Lender, the Loans made by each such Lender
shall, in addition to this Agreement, also be evidenced by a promissory note
substantially in the form of Exhibit G (each a “Note”), payable to the order of
such Lender in a principal amount equal to the original principal amount of its
Loan and otherwise duly completed.


(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not

28

--------------------------------------------------------------------------------




affect the obligations of the Borrower under any of the Loan Documents and
(ii) if there is a discrepancy between such records of a Lender and the
statements of accounts maintained by the Administrative Agent pursuant to
Section 3.8., in the absence of manifest error, the statements of account
maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.


(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.


Section 2.9. Additional Loans.
The Borrower shall have the right from time to time, but not more than three
times collectively in any twelve-month period, during the period from the
Effective Date to but excluding the Termination Date to request the making of
additional Loans (“Additional Loans”) by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that after giving effect to the making of the Additional Loans the
aggregate amount of the Loans shall not exceed $400,000,000 (less any
prepayments of the Loans) or such greater amount as the Requisite Lenders may
agree to in writing. Each borrowing of Additional Loans must be an aggregate
minimum amount of $10,000,000 and integral multiples of $1,000,000 in excess
thereof. The Administrative Agent, in consultation with the Borrower, shall
manage all aspects of the syndication of the making of any such Additional
Loans, including decisions as to the selection of the existing Lenders and/or
other banks, financial institutions and other institutional lenders to be
approached with respect to such making of Additional Loans and the allocations
of the making of such Additional Loans among such existing Lenders and/or other
banks, financial institutions and other institutional lenders. No Lender shall
be obligated in any way whatsoever to increase the principal amount of its Loan
or provide a new Loan, and any new Lender becoming a party to this Agreement in
connection with any such making of Additional Loans must be an Eligible
Assignee. Effecting the making of Additional Loans under this Section is subject
to the following conditions precedent: (x) no Default or Event of Default shall
be in existence on the effective date of such making of Additional Loans,
(y) the representations and warranties made or deemed made by the Borrower or
any other Loan Party in any Loan Document to which such Loan Party is a party
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of such making of Additional Loans except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances permitted hereunder, and (z) the Administrative
Agent shall have received each of the following, in form and substance
satisfactory to the Administrative Agent: (i) if not previously delivered to the
Administrative Agent, copies certified by the Secretary or Assistant Secretary
of (A) all partnership or other necessary action taken by the Borrower to
authorize such Additional Loans and (B) all corporate, partnership, member or
other necessary action taken by each Guarantor authorizing the guaranty of such
Additional Loans; (ii) unless the Administrative Agent has notified the Borrower
that it does not require delivery of such item, an opinion of counsel to the
Borrower and the Guarantors, and addressed to the Administrative Agent and the
Lenders covering such matters as reasonably requested by the Administrative
Agent, and (iii) in the case of a Lender that has notified the Administrative
Agent in writing that it wants to receive a Note, new Notes executed by the
Borrower, payable to any new Lenders and replacement Notes executed by the
Borrower, payable to any existing Lenders increasing the principal amount of
their Loans, in the aggregate principal amount of such Lender’s Loans at the
time of the effectiveness of the making of such Additional Loans. In connection
with

29

--------------------------------------------------------------------------------




the making of Additional Loans pursuant to this Section 2.9., any Lender
becoming a party hereto shall (1) execute such documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.


Section 2.10. Funds Transfer Disbursements.
The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.


Article III. Payments, Fees and Other General Provisions
Section 3.1. Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section
3.10.), to the Administrative Agent at the Principal Office, not later than
11:00 a.m. Pacific time on the date on which such payment shall become due (each
such payment made after such time on such due date to be deemed to have been
made on the next succeeding Business Day). Subject to Section 10.4., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. In the event the
Administrative Agent fails to pay such amounts to such Lender within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.


(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of any of the
Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the applicable Lenders the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent on demand that
amount so distributed to such Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.





30

--------------------------------------------------------------------------------




Section 3.2. Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) the making of the Loans by
the Lenders under Section 2.1.(a) shall be made by the Lenders pro rata
according to the amount of their respective Commitments; (b) each payment or
prepayment of principal of Loans shall be made for the account of the Lenders
pro rata in accordance with the respective unpaid principal amounts of the Loans
held by them; (c) each payment of interest on the Loans shall be made for the
account of the Lenders pro rata in accordance with the amounts of interest on
such Loans, then due and payable to the Lenders; and (d) the Conversion and
Continuation of Loans of a particular Type (other than Conversions provided for
by Section 4.1.) shall be made pro rata among the Lenders according to the
principal amount of their respective Loans and the then current Interest Period
for each Lender’s portion of each such Loan of such Type shall be coterminous.
    
Section 3.3. Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender (other than any payment in respect of Specified Derivatives Obligations)
not in accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 10.4., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 10.4., as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to the
other Lenders may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans in the amount of such participation. Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.


Section 3.4. Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.













31

--------------------------------------------------------------------------------




Section 3.5. Fees.
(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as provided in the Wells
Fargo Fee Letter and as may be otherwise agreed to in writing from time to time
by the Borrower and the Administrative Agent.


(b)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent and the Joint Lead
Arrangers as provided in their respective Fee Letters and as may be otherwise
agreed to in writing from time to time by the Borrower and the Administrative
Agent.


Section 3.6. Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.


Section 3.7. Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.2.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.


Section 3.8. Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.



32

--------------------------------------------------------------------------------




Section 3.9. Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:


(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and Section
12.6.


(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Article V. were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata as if there had been no Defaulting Lenders. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender pursuant to this subsection
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.


(c)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders pro rata in as if there had been no Defaulting
Lenders, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to Fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

33

--------------------------------------------------------------------------------




(d)    Purchase of Defaulting Lender’s Loans. During any period that a Lender is
a Defaulting Lender, the Borrower may, by the Borrower giving written notice
thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Loans to an Eligible
Assignee subject to and in accordance with the provisions of Section 12.5.(b).
No party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. In addition, any
Lender who is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire the face amount of all or a portion of such
Defaulting Lender’s Loans via an assignment subject to and in accordance with
the provisions of Section 12.5.(b). In connection with any such assignment, such
Defaulting Lender shall promptly execute all documents reasonably requested to
effect such assignment, including an appropriate Assignment and Assumption and,
notwithstanding Section 12.5.(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Lenders.


Section 3.10. Taxes.
(a)    Certain Terms. For purposes of this Section and the definitions used
herein, the term “Applicable Law” includes FATCA.


(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.


(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error; provided that the determinations in such
statement are made in a reasonable basis and in good faith.


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of

34

--------------------------------------------------------------------------------




Section 12.5. relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection. The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.


(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(g)    Status of Lenders.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:



35

--------------------------------------------------------------------------------




(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;


(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) an electronic copy (or an
original if requested by the Borrower or the Administrative Agent) of IRS Form
W-8BEN or W-8BEN-E, as applicable; or


(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver

36

--------------------------------------------------------------------------------




to the Borrower and the Administrative Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.























37

--------------------------------------------------------------------------------




Article IV. Yield Protection, Etc.
Section 4.1. Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by, such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Regulatory Change (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay, within ten
(10) Business Days after written demand by such Lender, to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.


(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it reasonably determines are attributable to
its making or maintaining of any LIBOR Loans or its obligation to make any LIBOR
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or such obligation or the maintenance by such Lender of capital in
respect of its LIBOR Loans or its Commitment (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that:


(i)    changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or its Commitment (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes);


(ii)    imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitment of such Lender hereunder);
or


(iii)    imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.


(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or

38

--------------------------------------------------------------------------------




to Convert Base Rate Loans into, LIBOR Loans shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 4.5. shall apply).


(d)    Notification and Determination of Additional Costs. Each of the
Administrative Agent and each Lender, as the case may be, agrees to notify the
Borrower of any event occurring after the Agreement Date entitling the
Administrative Agent or such Lender to compensation under any of the preceding
subsections of this Section as promptly as practicable; provided, however, that
the failure of the Administrative Agent or any Lender to give such notice shall
not release the Borrower from any of its obligations hereunder; provided,
further, that the Administrative Agent or a Lender, as the case may be, shall
not be entitled to submit a claim for compensation based upon a Regulatory
Change described in the last sentence of the definition of the term “Regulatory
Change” unless such Person shall have determined that the making of such claim
is consistent with its general practices under similar circumstances in respect
of similarly situated borrowers with credit agreements entitling it to make such
claims (it being agreed that neither the Administrative Agent nor any Lender
shall be required to disclose any confidential or proprietary information in
connection with such determination or the making of such claim). The
Administrative Agent and each Lender, as the case may be, agrees to furnish to
the Borrower a certificate setting forth the basis and amount of each request
for compensation under this Section. Determinations by the Administrative Agent
or such Lender, as the case may be, of the effect of any Regulatory Change shall
be conclusive and binding for all purposes, absent manifest error. The Borrower
shall pay the Administrative Agent or any such Lender, as the case may be, the
amount shown as due on any such certificate within 10 Business Days after
receipt thereof. Failure or delay on the part of the Administrative Agent and
any Lender to demand compensation pursuant to this Section shall not constitute
a waiver of the Administrative Agent’s or such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate the
Administrative Agent and any Lender pursuant to this Section for any Additional
Costs suffered more than six months prior to the date that the Administrative
Agent or such Lender, as the case may be, notifies the Borrower of the
Regulatory Change giving rise to such Additional Costs, and of the
Administrative Agent’s or such Lender’s intention to claim compensation therefor
(except that, if the Regulatory Change giving rise to such Additional Costs is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).


Section 4.2. Suspension of LIBOR Loans.
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:


(a)    the Administrative Agent shall determine (which determination shall be
conclusive) that reasonable and adequate means do not exist for the ascertaining
LIBOR for such Interest Period;


(b)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein; or


(c)    the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that the relevant rates of interest
referred to in the definition of LIBOR upon the basis of which the rate of
interest for LIBOR Loans for such Interest Period is to be determined are not
likely to adequately cover the cost to any Lender of making or maintaining LIBOR
Loans for such Interest Period;





39

--------------------------------------------------------------------------------




then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make LIBOR Loans, Continue LIBOR
Loans or Convert Loans into LIBOR Loans and the Borrower shall, on the last day
of each current Interest Period for each outstanding LIBOR Loan, either prepay
such Loan or Convert such Loan into a Base Rate Loan.


Section 4.3. Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended, in each case, until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 4.5. shall be
applicable).


Section 4.4. Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:


(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or


(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.


Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Any such statement shall be conclusive absent manifest
error.


Section 4.5. Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)), and, unless
and until

40

--------------------------------------------------------------------------------




such Lender or the Administrative Agent, as applicable, gives notice as provided
below that the circumstances specified in Section 4.1., Section 4.2. or
Section 4.3. that gave rise to such Conversion no longer exist:


(a)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and


(b)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.


If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c) or 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with the respective unpaid principal amount of
the Loans held by each Lender.


Section 4.6. Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 4.1.(c) or 4.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections, (c)
a Lender becomes a Defaulting Lender or (d) a Lender becomes a Non-Consenting
Lender, then, so long as there does not then exist any Event of Default, the
Borrower may demand that such Lender (the “Affected Lender”), and upon such
demand the Affected Lender shall promptly, assign its Commitment or Loans, as
applicable, to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.5.(b) for a purchase price equal to (x) the aggregate
principal balance of all Loans then owing to the Affected Lender, plus (y) any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee. Each of the Administrative Agent and the
Affected Lender shall reasonably cooperate in effectuating the replacement of
such Affected Lender under this Section and the Affected Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Assumption, but at no time shall the Administrative Agent, such
Affected Lender nor any other Lender nor any Titled Agent be obligated in any
way whatsoever to initiate any such replacement or to assist in finding an
Eligible Assignee. The exercise by the Borrower of its rights under this Section
shall be at the Borrower’s sole cost and expense and at no cost or expense to
the Administrative Agent, the Affected Lender or any of the other Lenders. The
terms of this Section shall not in any way limit the Borrower’s obligation to
pay to any Affected Lender compensation owing to such Affected Lender pursuant
to this Agreement (including, without limitation, pursuant to Sections 3.10.,
4.1. or 4.4.) with respect to any period up to the date of replacement.







41

--------------------------------------------------------------------------------




Section 4.7. Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America. The Borrower
hereby agrees to pay all reasonable and documented out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation.


Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.


Article V. Conditions Precedent
Section 5.1. Initial Conditions Precedent.
The obligation of the Lenders to make the Loans is subject to the satisfaction
or waiver of the following conditions precedent:


(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:


(i)    counterparts of this Agreement executed by each of the parties hereto;


(ii)    Notes executed by the Borrower, payable to each requesting Lender and
complying with the terms of Section 2.8.(a);


(iii)    the Guaranty executed by the Parent and each of the other Guarantors
(if any) initially to be a party thereto;


(iv)    an opinion of legal counsel to the Borrower and the other Loan Parties,
reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent and the Lenders and covering such matters as the
Administrative Agent may reasonably request;


(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;


(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as

42

--------------------------------------------------------------------------------




applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;


(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Conversion and Notices of
Continuation;


(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;


(ix)    a Compliance Certificate calculated on a pro forma basis for the
Parent’s fiscal quarter ending March 31, 2015, giving pro forma effect to the
making of the Loans;


(x)    a Disbursement Instruction Agreement effective as of the Agreement Date;


(xi)    a Notice of Borrowing;
    
(xii)    evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and any of the Lenders, including
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid;


(xiii)    if required by the Administrative Agent, insurance certificates, or
other evidence, providing that the insurance coverage required under
Section 7.5. (including, without limitation, both property and liability
insurance) is in full force and effect;


(xiv)    such other documents and instruments as the Administrative Agent may
reasonably request; and


(b)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Parent, the Borrower and their
respective Subsidiaries delivered to the Administrative Agent and the Lenders
prior to the Agreement Date that has had or could reasonably be expected to have
a Material Adverse Effect;


(c)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened in writing
which could reasonably be expected to (A) result in a Material Adverse Effect,
other than as previously disclosed to Administrative Agent and the Lenders in
writing and approved by the Administrative Agent and Lenders in writing, or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Parent, the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;


(d)    the Parent, the Borrower and their respective Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with

43

--------------------------------------------------------------------------------




or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Parent, the Borrower or any other Loan Party
to fulfill their respective obligations under the Loan Documents to which it is
a party; and


(e)    the Parent, the Borrower and each other Loan Party shall have provided
all information requested by the Administrative Agent and each Lender in order
to comply with applicable “know your customer” and anti-money laundering rules
and regulations, including without limitation, the Patriot Act.


Section 5.2. Conditions Precedent to All Loans.
In addition to satisfaction or waiver of the conditions precedent contained in
Section 5.1., the obligation of the Lenders to make any Loans is subject to the
further conditions precedent that: (a) no Default or Event of Default shall
exist as of the date of the making of such Loans or would exist immediately
after giving effect thereto; and (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date of the making of such Loans with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall
have been true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances permitted hereunder. Each Credit
Event shall constitute a certification by the Borrower to the effect set forth
in the preceding sentence (both as of the date of the giving of notice relating
to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event). In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time any
Loans are made that all conditions to the making of such Loans contained in this
Article V. have been satisfied. Unless set forth in writing to the contrary, the
making of its Loan by a Lender shall constitute a certification by such Lender
to the Administrative Agent and the other Lenders that the conditions precedent
for Loans set forth in Sections 5.1. and 5.2. that have not previously been
waived by the Lenders in accordance with the terms of this Agreement have been
satisfied.


Article VI. Representations and Warranties
Section 6.1. Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans, each of the Parent and the Borrower represents and
warrants to the Administrative Agent and each Lender as follows:


(a)    Organization; Power; Qualification. Each of the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries is a corporation, partnership or
other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure

44

--------------------------------------------------------------------------------




to be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.


(b)    Ownership Structure. Part I of Schedule 6.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Parent setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person, (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests
and (v) whether such Subsidiary is a Material Subsidiary, Significant Subsidiary
or an Excluded Subsidiary. As of the Agreement Date, except as disclosed in such
Schedule, (A) each of the Parent, the Borrower and their respective Subsidiaries
owns, free and clear of all Liens, and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (B) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person that is a Subsidiary of the
Parent. As of the Agreement Date, Part II of Schedule 6.1.(b) correctly sets
forth all Consolidated Affiliates and Unconsolidated Affiliates of the Parent,
including the correct legal name of such Person, the type of legal entity which
each such Person is, and all Equity Interests in such Person held directly or
indirectly by the Parent.


(c)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder. The Parent, the Borrower and
each other Loan Party has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform each of the Loan
Documents and the Fee Letters to which it is a party in accordance with their
respective terms and to consummate the transactions contemplated hereby and
thereby. The Loan Documents and the Fee Letters to which the Parent, the
Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.


(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
is a party and the Fee Letters in accordance with their respective terms and the
borrowings and other extensions of credit hereunder do not and will not, by the
passage of time, the giving of notice, or both: (i) require any Governmental
Approval (other than any required filing with the SEC) or violate any Applicable
Law (including all Environmental Laws) relating to the Parent, the Borrower or
any other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of the Parent, the Borrower or any
Loan Party, or any indenture, agreement or other instrument to which the Parent,
the Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound, including without limitation, the Existing
Credit Agreement; or (iii) result in or require the creation or imposition of
any Lien upon or with respect to any property now owned or hereafter acquired by
any Loan Party other than in favor of the Administrative Agent for its benefit
and the benefit of the Lenders.


(e)    Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to the
Parent, the Borrower, such other Loan Party or such other Subsidiary except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not,

45

--------------------------------------------------------------------------------




individually or in the aggregate, reasonably be expected to cause a Default or
Event of Default or have a Material Adverse Effect.


(f)    Title to Properties. Schedule 6.1.(f) is, as of the Agreement Date, a
complete and correct listing of all real estate assets of the Parent, the
Borrower, each other Loan Party and each other Subsidiary, setting forth, for
each such Property, the occupancy status of such Property as of March 31, 2015,
and whether such Property is a Development Property and, if such Property is a
Development Property, the status of completion of such Property. Each of the
Parent, the Borrower, each other Loan Party and each other Subsidiary has good,
marketable and legal title to, or a valid leasehold interest in, its respective
material assets.


(g)    Existing Indebtedness. Schedule 6.1.(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness for borrowed money (including
all Guarantees of such Indebtedness) with an outstanding principal amount of
$5,000,000 or more (other than the Indebtedness incurred hereunder) of each of
the Parent, the Borrower, the other Loan Parties, the other Subsidiaries, the
Consolidated Affiliates and Unconsolidated Affiliates (“Scheduled
Indebtedness”), and if such Indebtedness is secured by any Lien, a description
of all of the property subject to such Lien. As of the Agreement Date, the
Parent, the Borrower, the other Loan Parties, the other Subsidiaries, the
Consolidated Affiliates and Unconsolidated Affiliates have performed and are in
compliance with all of the terms of all Scheduled Indebtedness that is Recourse
Indebtedness and all instruments and agreements relating thereto, and no default
or event of default, or event or condition which with the giving of notice, the
lapse of time, or both, would constitute a default or event of default, exists
with respect to any such Indebtedness. As of the Agreement Date, no monetary
default exists under any Scheduled Indebtedness that is Nonrecourse Indebtedness
and none of the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries, the Consolidated Affiliates or Unconsolidated Affiliates has
received notice of any other default under any such Indebtedness.


(h)    Material Contracts. Schedule 6.1.(h) is, as of the Agreement Date, a
true, correct and complete listing of all Material Contracts. No event or
condition exists which would permit any party to any Material Contract to
terminate such Material Contract.


(i)    Litigation. Except as set forth on Schedule 6.1.(i), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened, nor is there any basis
therefor) against or in any other way relating adversely to or affecting the
Parent, the Borrower, any other Loan Party, any other Subsidiary or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which, (i) could reasonably be expected
to have a Material Adverse Effect or (ii) in any manner draws into question the
validity or enforceability of any Loan Documents or the Fee Letters. There are
no strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to, any Loan Party or any other Subsidiary which
could reasonably be expected to have a Material Adverse Effect.


(j)    Taxes. All federal, state and other material tax returns of the Parent,
the Borrower, each other Loan Party and each other Subsidiary required by
Applicable Law to be filed have been duly filed, and all federal, state and
other material taxes, assessments and other governmental charges or levies upon,
each Loan Party, each other Subsidiary and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment or non-filing which is at the time permitted under Section 7.6. As of
the Agreement Date, no Loan Party (or any of its Subsidiaries) has been notified
that any of its United States income tax returns are under audit. All charges,
accruals and reserves on the books of the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries in respect of any taxes or other governmental
charges are in accordance with GAAP.



46

--------------------------------------------------------------------------------




(k)    Financial Statements. The Borrower has furnished to the Administrative
Agent copies of the (i) audited consolidated balance sheet of the Parent and its
consolidated Subsidiaries for the fiscal years ended December 31, 2013 and
December 31, 2014, and the related audited consolidated statements of
operations, shareholders’ equity and cash flow for the fiscal years ended on
such dates, with the opinion thereon of KPMG LLP and (ii) the unaudited
consolidated balance sheet of the Parent and its consolidated Subsidiaries for
the fiscal quarter ended March 31, 2015, and the related unaudited consolidated
statements of operations, shareholders’ equity and cash flow of the Parent and
its consolidated Subsidiaries for the fiscal quarter ended on such date. Such
financial statements (including in each case related schedules and notes) are
complete and correct in all material respects and present fairly in all material
respects, in accordance with GAAP consistently applied throughout the periods
involved, the consolidated financial position of the Parent and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments). None of the Parent, the
Borrower or any of their respective Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.


(l)    No Material Adverse Change. Since December 31, 2014, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect. (i) The Parent is Solvent, (ii) the Borrower is
Solvent, and (iii) the Loan Parties and their respective Subsidiaries, taken as
a whole, are Solvent.


(m)    ERISA.


(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of any
Responsible Officer of the Parent and the Borrower, nothing has occurred which
would cause the loss of its reliance on each Qualified Plan’s favorable
determination letter or opinion letter.


(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.


(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Parent and the Borrower, threatened, claims, actions or lawsuits or other action
by any Governmental Authority, plan participant or beneficiary with

47

--------------------------------------------------------------------------------




respect to a Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.


(n)    Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


(o)    Environmental Laws. Each of the Parent, the Borrower, each other Loan
Party and each other Subsidiary: (i) is in compliance with all Environmental
Laws applicable to its business, operations and the Properties, (ii) has
obtained all Governmental Approvals which are required under Environmental Laws,
and each such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect. Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Loan Party has any
knowledge of, or has received notice of, any past, present, or pending releases,
events, conditions, circumstances, activities, practices, incidents, facts,
occurrences, actions, or plans that, with respect to any Loan Party or any other
Subsidiary, their respective businesses, operations or with respect to the
Properties, may: (i) cause or contribute to an actual or alleged violation of or
noncompliance with Environmental Laws, (ii) cause or contribute to any other
potential common‑law or legal claim or other liability, or (iii) cause any of
the Properties to become subject to any restrictions on ownership, occupancy,
use or transferability under any Environmental Law or require the filing or
recording of any notice, approval or disclosure document under any Environmental
Law and, with respect to the immediately preceding clauses (i) through (iii) is
based on or related to the on-site or off-site manufacture, generation,
processing, distribution, use, treatment, storage, disposal, transport, removal,
clean up or handling, or the emission, discharge, release or threatened release
of any wastes or Hazardous Material, or any other requirement under
Environmental Law. There is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, mandate, order, lien, request,
investigation, or proceeding pending or, to the Parent’s knowledge after due
inquiry, threatened, against the Parent, the Borrower, any other Loan Party or
any other Subsidiary relating in any way to Environmental Laws which, reasonably
could be expected to have a Material Adverse Effect. None of the Properties is
listed on or proposed for listing on the National Priority List promulgated
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 and its implementing regulations, or any state or local priority
list promulgated pursuant to any analogous state or local law. To the Parent’s
knowledge, no Hazardous Materials generated at or transported from the
Properties are or have been transported to, or disposed of at, any location that
is listed or proposed for listing on the National Priority List or any analogous
state or local priority list, or any other location that is or has been the
subject of a clean-up, removal or remedial action pursuant to any Environmental
Law, except to the extent that such transportation or disposal could not
reasonably be expected to have a Material Adverse Effect.


(p)    Investment Company. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within

48

--------------------------------------------------------------------------------




the meaning of the Investment Company Act of 1940, as amended, or (ii) subject
to any other Applicable Law which purports to regulate or restrict its ability
to borrow money or obtain other extensions of credit or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.


(q)    Margin Stock. None of the Parent, the Borrower, any other Loan Party or
any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.


(r)    Affiliate Transactions. Except as permitted by Section 9.8. or as
otherwise set forth on Schedule 6.1.(r), none of the Parent, the Borrower, any
other Loan Party or any other Subsidiary is a party to or bound by any agreement
or arrangement with any Affiliate.


(s)    Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) used in the conduct of the
businesses of the Parent and its Subsidiaries, taken as a whole, without known
conflict with any patent, license, franchise, trademark, trademark right,
service mark, service mark right, trade secret, trade name, copyright, or other
proprietary right of any other Person, except where the failure to own or have
the right to use such Intellectual Property, or such conflict with the
proprietary right of any other Person, could not reasonably be expected to have
a Material Adverse Effect. Each of the Loan Parties and each other Subsidiary
has taken all such steps as they deem reasonably necessary to protect their
respective rights under and with respect to such Intellectual Property. No
material claim has been asserted by any Person with respect to the use of any
such Intellectual Property by the Parent, the Borrower, any other Loan Party or
any other Subsidiary, or challenging or questioning the validity or
effectiveness of any such Intellectual Property.


(t)    Business. As of the Agreement Date, the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries are engaged in the business of the
acquisition, disposition, financing, ownership, development, rehabilitation,
leasing, operation and management of office buildings, together with other
business activities incidental or reasonably related thereto.


(u)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, Borrower, any other Loan Party or
any other Subsidiary ancillary to the transactions contemplated hereby.


(v)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections, information
of a general economic or industry nature and other forward looking statements)
furnished to the Administrative Agent or any Lender by, on behalf of, or at the
direction of, the Parent, the Borrower, any other Loan Party or any other
Subsidiary in connection with or relating in any way to this Agreement or any
other Loan Document were, at the time the same were so furnished, complete and
correct in all material respects, to the extent necessary to give the recipient
a true and accurate knowledge of the subject matter, or, in the case of
financial statements, present fairly in all material respects, in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year end audit adjustments and absence of full footnote
disclosure). All financial projections and other forward looking statements
prepared by or on behalf of the Parent, the Borrower, any other Loan Party or
any other Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith

49

--------------------------------------------------------------------------------




based on assumptions believed to be reasonable at the time made, but with it
being understood that such projections and statements are not a guarantee of
future performance and that such future performance may vary materially from
such projections. No document furnished or written statement made to the
Administrative Agent or any Lender in connection with the negotiation,
preparation or execution of, or pursuant to, this Agreement or any of the other
Loan Documents contains or will contain any untrue statement of a material fact,
or omits or will omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they are
or will be made, not misleading.


(w)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. Assuming that no Lender funds any
amount payable by it hereunder with “plan assets,” as that term is defined in 29
C.F.R. 2510.3-101, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.


(x)    OFAC, Anti-Corruption Laws and Sanctions. The Parent and the Borrower
have implemented and maintain in effect policies and procedures reasonably
designed to address compliance by the Parent, the Borrower and the other
Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and Sanctions in all material respects. The Parent, the
Borrower, the other Subsidiaries and their respective officers and directors
and, to the knowledge of the Parent, the Borrower and the other Subsidiaries,
any of their respective employees and agents, are in compliance with
Anti-Corruption Laws and Sanctions in all material respects. None of the Parent,
the Borrower, any of the other Loan Parties, any of the other Subsidiaries, or
any other Affiliate of the Parent, and, to the knowledge of the Parent, the
Borrower and the other Subsidiaries, (a) no director, officer or employee of the
Parent, the Borrower, any other Loan Party or any other Subsidiary, and (b) no
agent of the Parent, the Borrower, any other Loan Party or any other Subsidiary
that will act in any capacity in connection with or benefit from the credit
facilities established hereby: (i) is a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country, in each case, that is subject to a sanctions program identified on
the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person and to the extent that transactions by U.S. Persons with
such agencies, organizations or persons is prohibited by Sanctions; (iii) is a
Sanctioned Person not otherwise described in the preceding clauses (i) or (ii),
or (iv) derives any of its assets or operating income from investments in or
transactions with any such country, agency, organization or person in violation
of Sanctions. None of the proceeds from any Loan will be used to finance any
operations, investments or activities in, or make any payments to, any country,
agency, organization, or person described in the immediately preceding sentence
in violation of Sanctions or in a manner or for any purpose that will violate
Anti-Corruption Laws or Sanctions, and no transaction contemplated by this
Agreement will violate Anti-Corruption Laws or Sanctions.


(y)    REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.


    

50

--------------------------------------------------------------------------------




Section 6.2. Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date and at and as of the date of the occurrence of each Credit Event,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances permitted
under the Loan Documents. All such representations and warranties shall survive
the effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans.


Article VII. Affirmative Covenants
For so long as this Agreement is in effect, the Parent and the Borrower shall
comply with the following covenants:


Section 7.1. Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 9.4., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to, (i)
preserve and maintain its respective existence in the jurisdiction of its
incorporation or formation, (ii) preserve and maintain its respective rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation, except where the failure to preserve and maintain such rights,
franchises, licenses and privileges could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (iii) qualify
and remain qualified and authorized to do business in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization, except where the failure to be so authorized
and qualified could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

























51

--------------------------------------------------------------------------------




Section 7.2. Compliance with Applicable Law.
The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect. The Parent and the
Borrower shall maintain in effect policies and procedures reasonably designed to
address compliance by the Parent, the Borrower, each other Loan Party, each
other Subsidiary and their respective directors, officers and employees with
Anti-Corruption Laws and Sanctions in all material respects.


Section 7.3. Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a) protect and preserve all of its respective properties and
maintain in good repair, working order and condition all tangible properties,
ordinary wear and tear excepted, and (b) from time to time make or cause to be
made all needed and appropriate repairs, renewals, replacements and additions to
such properties, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, except in the cases of
clauses (a) and (b) where the failure to do so could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.


Section 7.4. Conduct of Business.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on its respective businesses as described in
Section 6.1.(t) and not enter into any line of business not otherwise engaged in
or permitted to be engaged in pursuant to Section 6.1.(t) by such Person as of
the Agreement Date.


Section 7.5. Insurance.
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses or as may
be required by Applicable Law. The Borrower shall from time to time deliver to
the Administrative Agent upon request a detailed list, together with copies of
all policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.


Section 7.6. Payment of Taxes and Claims.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge (a) when due all federal and state
income taxes and all other material taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) by not later than 30 days past the due date therefor,
all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of such Person in
accordance with GAAP.



52

--------------------------------------------------------------------------------




Section 7.7. Books and Records; Inspections.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities. The Parent and the Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of their respective properties, to examine and make abstracts from any of
their respective books and records and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants (in the presence of an officer of the Borrower if an Event of
Default does not then exist), all at such reasonable times during business hours
and as often as may reasonably be requested and so long as no Event of Default
exists, with reasonable prior notice. The Borrower shall be obligated to
reimburse the Administrative Agent and the Lenders for their reasonable and
documented out of pocket costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists. Each of the Parent and the Borrower hereby
authorizes and instructs its accountants to discuss the financial affairs of the
Parent, the Borrower, any other Loan Party or any other Subsidiary with the
Administrative Agent or any Lender.


Section 7.8. Use of Proceeds.
The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions and
Investments in Equity Interests, in each case otherwise permitted under this
Agreement; (c) to finance capital expenditures and the repayment of Indebtedness
of the Borrower and its Subsidiaries; and (d) to provide for the general working
capital needs of the Borrower and its Subsidiaries and for other general
corporate purposes of the Borrower and its Subsidiaries. The Parent and the
Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of such proceeds to purchase or carry, or to reduce
or retire or refinance any credit incurred to purchase or carry, any margin
stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock. The Borrower shall not
request any borrowing of any Loans, and the Parent and the Borrower shall
procure that the Parent, the Borrower, any other Loan Party and any other
Subsidiary and their respective directors, officers and employees shall not use
the proceeds of any Loan (x) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, or (y) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.


Section 7.9. Environmental Matters.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws, except where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect. The Parent and the Borrower shall use, and shall cause each other Loan
Party and each other Subsidiary to use, commercially reasonable efforts to cause
all other Persons occupying, using or present on the Properties to comply, with
all Environmental Laws, except where the failure to comply could not reasonably
be expected to have a Material Adverse Effect. The Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
promptly take all actions and pay or arrange to pay all costs necessary for it
and for the Properties to comply in all material respects with all Environmental
Laws and all Governmental Approvals, including actions to remove and dispose of
all Hazardous Materials and to clean up the Properties as required under
Environmental Laws where the failure to do so could reasonably be expected to
have a Material Adverse Effect. Except as could not reasonably be expected to
have a Material Adverse Effect, the Parent and the Borrower shall, and shall
cause each other

53

--------------------------------------------------------------------------------




Loan Party and each other Subsidiary to, promptly take all actions necessary to
prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws. Nothing in this Section
shall impose any obligation or liability whatsoever on the Administrative Agent
or any Lender.


Section 7.10. Further Assurances.
At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly execute and deliver or cause to be duly executed
and delivered, to the Administrative Agent such further instruments, documents
and certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.


Section 7.11. Material Contracts.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly and punctually perform and comply with any and
all representations, warranties, covenants and agreements expressed as binding
upon any such Person under any Material Contract which if not performed would
permit any party to such Material Contract to terminate such Material Contract.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, do or knowingly permit to be done anything to impair
materially the value of the Material Contracts taken as a whole.


Section 7.12. REIT Status.
The Parent shall maintain its status as a REIT and election to be treated as a
REIT under the Internal Revenue Code.


Section 7.13. Exchange Listing.
The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or NYSE Amex Equities
or which is subject to price quotations on The NASDAQ Stock Market’s National
Market System.


Section 7.14. Guarantors.
(a)    Generally. The Borrower shall, not later than the applicable Required
Joinder Date, cause any Subsidiary (other than an Excluded Subsidiary) that is
not already a Guarantor and to which any of the following conditions applies to
execute and deliver to the Administrative Agent an Accession Agreement to the
Guaranty (or if the Guaranty has previously been terminated because all
Guarantors party to it have been released pursuant to subsection (d) below, a
Guaranty), together with the other items required to be delivered under the
immediately following subsection (c):


(i)    such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Parent, the Borrower or any other Subsidiary; or


(ii)    (1) such Subsidiary owns or leases an Eligible Property or other asset
the value of which is included in the determination of Unencumbered Adjusted NOI
and (2) such Subsidiary, or any other Subsidiary that directly or indirectly
owns any Equity Interest in such Subsidiary, has incurred, acquired or suffered
to exist any Indebtedness other than Nonrecourse Indebtedness.



54

--------------------------------------------------------------------------------




Any such Accession Agreement (or Guaranty, as applicable) delivered pursuant to
this Section 7.14.(a) and the other items required under the immediately
following subsection (c) must be delivered to the Administrative Agent not later
than the date on which the Compliance Certificate is required to be delivered
with respect to any fiscal quarter (or fiscal year in the case of the fourth
fiscal quarter) during which any of the above conditions first applies to a
Subsidiary (the “Required Joinder Date”).


(b)    Other Guarantors. The Borrower may, at its option, cause any other Person
that is not already a Guarantor to become a Guarantor by causing such Person to
execute and deliver to the Administrative Agent an Accession Agreement to the
Guaranty (or if the Guaranty is not then in effect, a Guaranty), together with
the other items required to be delivered under the immediately following
subsection (c).


(c)    Required Deliveries. Each Accession Agreement to the Guaranty (or
Guaranty, as applicable) delivered by a Subsidiary required to become a
Guarantor under the immediately preceding subsection (a) (each, a “New
Guarantor”) shall be accompanied by (i) the items that would have been delivered
under subsections (v) through (viii) and (xiv) of Section 5.1.(a) if such New
Guarantor had been a Guarantor on the Agreement Date and (ii) unless the
Administrative Agent has notified the Borrower that it does not require delivery
of such item, a legal opinion substantially in the form of opinion delivered on
the Agreement Date pursuant to subsection (iv) of Section 5.1.(a) and covering
such matters reasonably requested by the Administrative Agent as if such New
Guarantor had been a Guarantor on the Agreement Date.


(d)    Release of Certain Guarantors. The Borrower may request in writing that
the Administrative Agent release, and upon receipt of such request the
Administrative Agent shall promptly release, a Guarantor (other than the Parent)
from the Guaranty so long as: (i) such Guarantor is not otherwise required to be
a party to the Guaranty under the immediately preceding subsection (a); (ii) no
Default or Event of Default shall then be in existence or would occur as a
result of such release, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.; (iii) the representations and warranties made or deemed made by
the Parent, the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date of such release with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances permitted under the Loan Documents; and
(iv) the Administrative Agent shall have received such written request at least
10 Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release. Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request. The Administrative Agent agrees to furnish to the Borrower, promptly
after the Borrower’s request and at the Borrower’s sole cost and expense, any
release, termination, or other agreement or document evidencing the foregoing
release as may be reasonably requested by the Borrower.


(e)    Release of Parent as Guarantor. The Borrower may request in writing that
the Administrative Agent release, and with the written consent of the
Administrative Agent and the Requisite Lenders, the Administrative Agent shall
release, the Parent from the Guaranty so long as: (i) at all times from and
after the date of such release, the Parent’s assets consist solely of Equity
Interests in the Borrower or any Wholly Owned Subsidiary the sole assets of
which consist of direct or indirect Equity Interests in the Borrower; provided,
that the Parent may (x) have cash and other assets of immaterial value
incidental to its ownership of such Equity Interests, which shall be deemed to
include any cash held on a temporary basis by the Parent

55

--------------------------------------------------------------------------------




in connection with the payment of distributions or other transactions involving
the issuance or repurchase of Equity Interests in the Parent that are permitted
hereunder and (y) own minority Equity Interests of immaterial value in those
Persons set forth on Part III of Schedule 6.1.(b); (ii) at all times from and
after the date of such release, neither the Parent nor any Wholly Owned
Subsidiaries the sole assets of which consist of direct or indirect Equity
Interests in the Borrower have any liabilities other than liabilities that would
be reflected in consolidated financial statements of the Borrower; provided,
that the Parent may have other liabilities (x) incidental to its status as a
publicly traded REIT and not constituting liabilities in respect of Indebtedness
for borrowed money and (y) liabilities in respect of Indebtedness for borrowed
money so long as such liabilities are limited to Guarantees in respect of
Nonrecourse Indebtedness; (iii) no Default or Event of Default shall then be in
existence or would occur as a result of such release, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.; (iv) the representations and warranties
made or deemed made by the Parent, the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such release with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall have been true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances permitted under the Loan
Documents; (v) there is no restriction or requirement under Applicable Law which
would require the Lenders to receive financial statements from the Borrower
(rather than the Parent as provided for herein) as a result of the Parent being
released as a Loan Party hereunder and (vi) the Administrative Agent shall have
received such written request at least 10 Business Days (or such shorter period
as may be acceptable to the Administrative Agent) prior to the requested date of
release. Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in clauses (i) through (v) of the preceding sentence (both as of the date
of the giving of such request and as of the date of the effectiveness of such
request) are true and correct with respect to such request. The Administrative
Agent agrees to furnish to the Borrower, promptly after the Borrower’s request
and at the Borrower’s sole cost and expense, any release, termination, or other
agreement or document evidencing the foregoing release as may be reasonably
requested by the Borrower. Notwithstanding anything to the contrary contained in
this Agreement but subject to the following proviso, following the release of
the Parent as a Guarantor pursuant to this Section, neither the Parent’s failure
to comply with any term, covenant or condition applicable to it contained in
this Agreement nor the inaccuracy of any representation or warranty made or
deemed made by it contained in this Agreement, shall result in any direct
recourse liability of the Parent to the Administrative Agent or any of the
Lenders for payment or performance of any of the Obligations or otherwise;
provided, however, the foregoing shall not relieve the Borrower or any other
Loan Party from any of its obligations under any of the Loan Documents,
including without limitation, payment or performance of any of the Obligations,
resulting from, or attributable to, any such failure to comply or inaccuracy of
any representation or warranty. If at any time following the release of the
Parent as a Guarantor pursuant to this Section, any of the conditions set forth
in clauses (i), (ii) or (v) immediately above shall no longer be true and
correct, then the Parent shall promptly, and in any event within 10 Business
Days of such condition no longer being true and correct, become a Guarantor by
executing and delivering to the Administrative Agent an Accession Agreement to
the Guaranty (or if the Guaranty has previously been terminated, a Guaranty),
together with the other items required to be delivered under the immediately
preceding subsection (c); provided, that the Parent shall not be obligated to
become a Guarantor as a result of such clause (v) not being true and correct if
the Borrower provides such financial statements.



56

--------------------------------------------------------------------------------




Article VIII. Information
For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:


Section 8.1. Quarterly Financial Statements.
As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 45 days after the close of
each of the first, second and third fiscal quarters of the Parent), the
unaudited consolidated balance sheet of the Parent and its Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
operations, income and cash flows of the Parent and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous fiscal year, all of which
shall be certified by either (i) any two of the following officers of the Parent
(x) the chief executive officer, (y) the chief financial officer or (z) the
chief accounting officer, or (ii) the vice president of capital markets of the
Parent and any one of the following officers of the Parent (x) the chief
executive officer, (y) the chief financial officer or (z) the chief accounting
officer, in their opinion, to present fairly in all material respects, in
accordance with GAAP and in all material respects, the consolidated financial
position of the Parent and its Subsidiaries as at the date thereof and the
results of operations for such period (subject to normal year‑end audit
adjustments and the inclusion in the final year-end statements of footnotes that
were not contained in the quarterly financial statements).


Section 8.2. Year‑End Statements.
As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 90 days after the end of
each fiscal year of the Parent), the audited consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of operations, stockholders’ equity, income and
cash flows of the Parent and its Subsidiaries for such fiscal year, setting
forth in comparative form the figures as at the end of and for the previous
fiscal year, all of which shall be (a) certified by either (i) any two of the
following officers of the Parent (x) the chief executive officer, (y) the chief
financial officer or (z) the chief accounting officer, or (ii) the vice
president of capital markets of the Parent and any one of the following officers
of the Parent (x) the chief executive officer, (y) the chief financial officer
or (z) the chief accounting officer, in their opinion, to present fairly in all
material respects, in accordance with GAAP and in all material respects, the
financial position of the Parent and its Subsidiaries as at the date thereof and
the result of operations for such period and (b) accompanied by the report
thereon of KPMG LLP or any other independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent,
whose report shall not be subject to (i) any “going concern” or like
qualification or exception or (ii) any qualification or exception as to the
scope of such audit.


Section 8.3. Compliance Certificate; Statement of Funds from Operations; Report
of Acquired Properties.
(a)    At the time the financial statements are furnished pursuant to
Sections 8.1. and 8.2., or within five (5) days of the Administrative Agent’s
request if the Administrative Agent reasonably believes that an Event of Default
may have occurred or may be about to occur, a certificate substantially in the
form of Exhibit I (a “Compliance Certificate”) executed on behalf of the
Borrower by the chief financial officer, chief accounting officer or vice
president of capital markets of the Parent (i) setting forth in reasonable
detail as of the end of such quarterly accounting period or fiscal year, as the
case may be, the calculations required to establish whether the Borrower was in
compliance with the covenants contained in Section 9.1.; and (ii) stating that,
to the best of his or her knowledge, information or belief, after due inquiry,
no Default or

57

--------------------------------------------------------------------------------




Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and the steps being taken by
the Borrower with respect to such event, condition or failure.


(b)    At the time the financial statements are furnished pursuant to
Sections 8.1. and 8.2., a statement of Funds From Operations certified by the
chief financial officer, chief accounting officer or vice president of capital
markets of the Parent in form reasonably satisfactory to the Administrative
Agent.


(c)    At the time the financial statements are furnished pursuant to
Sections 8.1. and 8.2., a report of newly acquired Properties, in form
reasonably satisfactory to the Administrative Agent, which shall include,
without limitation, the Net Operating Income of such Property, the cost of
acquisition of such Property and the amount of Secured Indebtedness secured by a
Lien on such Property.


Section 8.4. Other Information.
(a)    Promptly upon receipt thereof, copies of all management letters, if any,
submitted to the Parent or its Board of Directors by its independent public
accountants;


(b)    Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S‑8 or its
equivalent) and reports on Forms 10‑K and 10‑Q (or their equivalents) which any
Loan Party or any other Subsidiary shall file with SEC or any national
securities exchange;


(c)    Promptly upon the mailing thereof to the shareholders of the Parent
generally, to the other partners of the Borrower, to any Subsidiary or to any
other Loan Party, copies of all financial statements, reports and proxy
statements so mailed and promptly upon the issuance thereof copies of all press
releases issued by the Parent, the Borrower, any Subsidiary or any other Loan
Party;


(d)    Prompt notice of the sale, transfer or other disposition of any material
assets with a value equal to or greater than a Substantial Amount of the Parent,
the Borrower, any other Loan Party or any other Subsidiary to any Person other
than the Parent, the Borrower, any other Loan Party or any other Subsidiary;


(e)    Within 10 Business Days of the request of the Requisite Lenders, any
financial information maintained with respect to the Parent, the Borrower or
their real estate projects, including, without limitation, property cash flow
projections, property budgets, operating statements, leasing status reports,
contingent liability summaries, note receivable summaries, and summaries of cash
and cash equivalents and overhead budgets, all in form and substance reasonably
satisfactory to the Administrative Agent;


(f)    At the time the financial statements are furnished pursuant to
Sections 8.1. or 8.2., cash flow projections, balance sheet projections and
projected results of the covenants set forth in Section 9.1., in each case for
the immediately following four fiscal quarters, broken out on a quarterly basis,
all in form and substance reasonably satisfactory to the Administrative Agent;


(g)    [Intentionally Omitted];


(h)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent, the Borrower or applicable member of the
ERISA Group is required or proposes to take;



58

--------------------------------------------------------------------------------




(i)    To the extent any Responsible Officer of any Loan Party or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting any
Loan Party or any other Subsidiary or any of their respective properties, assets
or businesses which involve claims individually or in the aggregate of
$20,000,000 or more, and prompt notice of the receipt of notice that any United
States income tax returns of any Loan Party or any other Subsidiary are being
audited;


(j)    At the time the financial statements are furnished pursuant to
Sections 8.1. or 8.2., a copy of any amendment to the certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents of the Parent or the Borrower filed or entered into
during the most recently ended fiscal quarter;


(k)    Prompt notice of any change in the executive management of the Parent,
the Borrower, any Subsidiary or any other Loan Party and the occurrence of any
event, or any change in the business, assets, liabilities, financial condition,
results of operations or business prospects of any Loan Party or any other
Subsidiary, which has had, or could reasonably be expected to have, a Material
Adverse Effect;


(l)    Prompt notice upon any Responsible Officer of the Borrower or Parent
having knowledge of the occurrence of (i) any Default or Event of Default or
(ii) any event which constitutes or which with the passage of time, the giving
of notice, or otherwise, would constitute a default or event of default by any
Loan Party or any other Subsidiary under any Material Contract to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound;


(m)    [Intentionally Omitted];


(n)    Prompt notice of any order, judgment or decree in excess of $10,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;


(o)    To the extent any Responsible Officer of any Loan Party or any other
Subsidiary is aware of same, any notification of a violation of any Applicable
Law or any inquiry shall have been received by any Loan Party or any other
Subsidiary from any Governmental Authority, in either case, with respect to a
matter that could reasonably be expected to have a Material Adverse Effect;


(p)    [Intentionally Omitted];


(q)    Promptly upon the request of the Administrative Agent, evidence of the
Parent’s calculation of the Ownership Share with respect to a Subsidiary or a
Consolidated Affiliate or an Unconsolidated Affiliate, such evidence to be in
form and detail reasonably satisfactory to the Administrative Agent;


(r)    Promptly, upon each request, information concerning any Loan Party as a
Lender may request in order to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act;


(s)    Promptly, and in any event within 3 Business Days after a Responsible
Officer of the Parent obtains knowledge thereof, written notice of the
occurrence of any of the following: (i) the Parent, the Borrower, any Loan Party
or any other Subsidiary shall receive notice that any violation of or
noncompliance with any Environmental Law has or may have been committed or is
threatened; (ii) the Parent, the Borrower, any Loan Party or any other
Subsidiary shall receive notice that any administrative or judicial complaint,
order or petition has been filed or other proceeding has been initiated, or is
about to be filed or initiated against any such Person alleging any violation of
or noncompliance with any Environmental Law or requiring

59

--------------------------------------------------------------------------------




any such Person to take any action in connection with the release or threatened
release of Hazardous Materials; (iii) the Parent, the Borrower, any Loan Party
or any other Subsidiary shall receive any notice from a Governmental Authority
or private party alleging that any such Person may be liable or responsible for
any costs associated with a response to, or remediation or cleanup of, a release
or threatened release of Hazardous Materials or any damages caused thereby; or
(iv) the Parent, the Borrower, any Loan Party or any other Subsidiary shall
receive notice of any other fact, circumstance or condition that could
reasonably be expected to form the basis of an environmental claim, except in
the case of each of clauses (i), (ii), (iii) and (iv), where such notice(s),
whether individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect;


(t)    Not later than three (3) Business Days after the Parent receives notice
of the same from any Rating Agency or otherwise learns of the same, notice of
the issuance of any change or withdrawal in the Credit Rating by any Rating
Agency in respect of the Parent, together with the details thereof, and of any
announcement by such Rating Agency that any such Credit Rating is “under review”
or that any such Credit Rating has been placed on a watch list or that any
similar action has been taking by such Rating Agency;


(u)    From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Parent, the Borrower, any of its
Subsidiaries, or any other Loan Party as the Administrative Agent or any Lender
may reasonably request; provided that, notwithstanding anything to the contrary
in this Section, none of the Parent, the Borrower, any of its Subsidiaries, or
any other Loan Party will be required to provide or disclose any contract
entered into in the ordinary course of business the disclosure of which to the
Administrative Agent and the Lenders is prohibited by a confidentiality
agreement entered into for purposes other than avoiding the Loan Parties’ and
their Subsidiaries’ obligations under this Section.


Section 8.5. Electronic Delivery of Certain Information.
(a)    Documents required to be delivered pursuant to the Loan Documents shall
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov or
a website sponsored or hosted by the Administrative Agent or the Parent)
provided that the foregoing shall not apply to (i) notices to any Lender
pursuant to Article II. and (ii) any Lender that has notified the Administrative
Agent, the Parent or the Borrower that it cannot or does not want to receive
electronic communications. The Administrative Agent, the Parent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic delivery pursuant to procedures approved by it for all
or particular notices or communications. Documents or notices delivered
electronically shall be deemed to have been delivered on the date and at the
time on which the Administrative Agent, the Parent or the Borrower posts such
documents or the documents become available on a commercial website and the
Administrative Agent, the Parent or Borrower notifies each Lender of said
posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
9:00 a.m. Pacific time on the opening of business on the next Business Day for
the recipient.













60

--------------------------------------------------------------------------------




(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Parent or the
Borrower by the Administrative Agent.


Section 8.6. Public/Private Information.
The Parent and the Borrower shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Parent or the Borrower. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and, if
requested by the Administrative Agent, the Parent or the Borrower shall
designate Information Materials that are either available to the public or not
material with respect to the Parent, the Borrower and the other Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information”. All Information Materials shall
be presumed by the recipient to be “Private Information” except for Information
Materials (x) designated as “Public Information” or (y) previously filed with
the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange.


Section 8.7. USA Patriot Act Notice; Compliance.
The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Parent and the
Borrower shall, and shall cause the other Loan Parties to, provide promptly upon
any such request to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.


Article IX. Negative Covenants
For so long as this Agreement is in effect, the Parent and the Borrower, as
applicable, shall comply with the following covenants:


Section 9.1. Financial Covenants.
(a)    Ratio of Total Indebtedness to Total Asset Value. The Parent shall not
permit the Leverage Ratio to exceed 0.60 to 1.00 at any time; provided, however,
that if the Leverage Ratio is greater than 0.60 to 1.00 but is not greater than
0.65 to 1.00, then the Parent shall be deemed to be in compliance with this
subsection (a) so long as (i) the Parent completed a Material Acquisition which
results in the Leverage Ratio (after giving effect to such Material Acquisition)
exceeding 0.60 to 1.00, (ii) the Leverage Ratio (after giving effect to such
Material Acquisition) does not exceed 0.60 to 1.00 on the ninety-first day
following the date on which such Material Acquisition was completed, (iii) the
Borrower has not maintained compliance with this subsection (a) in reliance on
this proviso more than two times during the term of this Agreement and (iv) the
Leverage Ratio (after giving effect to such Material Acquisition) is not greater
than 0.65 to 1.00 at any time.


(b)    Ratio of Adjusted EBITDA to Fixed Charges. The Parent shall not permit
the ratio of (i) the product of (A) Adjusted EBITDA of the Parent and its
Subsidiaries determined on a consolidated basis for the two consecutive fiscal
quarters most recently ended multiplied by (B) 2 to (ii) the product of
(A) Fixed

61

--------------------------------------------------------------------------------




Charges of the Parent and its Subsidiaries determined on a consolidated basis
for the two consecutive fiscal quarters most recently ended multiplied by (B) 2,
to be less than 1.50 to 1.00 as of the last day of any fiscal quarter.
 
(c)    Ratio of Secured Indebtedness to Total Asset Value. The Parent shall not
permit the ratio of (i) Secured Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis to (ii) Total Asset Value, to exceed 0.50 to
1.00 at any time.


(d)    Ratio of Secured Recourse Indebtedness to Total Asset Value. The Parent
shall not permit the ratio of (i) Secured Recourse Indebtedness of the Parent
and its Subsidiaries determined on a consolidated basis to (ii) Total Asset
Value, to exceed 0.10 to 1.00 at any time.


(e)    Ratio of Unencumbered Adjusted NOI to Unsecured Indebtedness. The Parent
shall not permit the ratio of (i) the product of (A) Unencumbered Adjusted NOI
for the two consecutive fiscal quarters most recently ended multiplied by (B) 2
to (ii) Unsecured Indebtedness of the Parent and its Subsidiaries on a
consolidated basis to be less than 0.10 to 1.00 at any time. For the purpose of
calculating the ratio set forth in this subsection (e), (i) if an Eligible
Property or Non-Core Property has been acquired during the two consecutive
fiscal quarters most recently ended, the Parent may include in such calculation
the Unencumbered Adjusted NOI of such Property calculated on a proforma basis,
so long as such proforma calculations are reasonably satisfactory to the
Administrative Agent, and (ii) Unsecured Indebtedness shall not include any
Indebtedness constituting guaranty or other secondary obligations of the Parent
or any of its Subsidiaries which is not secured by a Lien on any property of
such guarantor or secondary obligor but which is a guaranty of, or other
secondary obligation in respect of, Secured Indebtedness where the borrower or
other primary obligor is the Parent or any of its Subsidiaries (or any EAT (or
Wholly Owned Subsidiary(ies) thereof) or QI, as applicable).


(f)    Minimum Tangible Net Worth. The Parent shall not permit Tangible Net
Worth at any time to be less than $1,000,000,000.


(g)    Dividends and Other Restricted Payments. The Parent shall not, and shall
not permit the Borrower or any of their Subsidiaries to, declare or make any
Restricted Payment; provided, however, that the Parent, the Borrower and their
respective Subsidiaries may declare and make the following Restricted Payments
so long as no Default or Event of Default would result therefrom:


(i)    the Borrower may pay cash distributions to the Parent and other holders
of partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute, cash distributions to its
shareholders in an aggregate amount not to exceed the greater of (i) the amount
required to be distributed for the Parent to remain in compliance with
Section 7.12. or (ii) 90% of Funds From Operations;


(ii)    the Borrower may pay cash distributions to the Parent and other holders
of partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute cash distributions (including,
without limitation, distributions constituting “capital gains dividends”) to
shareholders of the Parent to the extent necessary to avoid payment of taxes
under Section 857 (including, without limitation, Section 857(b)(3)) and Section
4981 of the Internal Revenue Code;


(iii)    a Subsidiary that is not a Wholly Owned Subsidiary may make cash
distributions to holders of Equity Interests issued by such Subsidiary;



62

--------------------------------------------------------------------------------




(iv)    Subsidiaries may pay Restricted Payments to the Borrower or any other
Subsidiary;


(v)    the Borrower or any other Subsidiary of the Parent may make purchases of
Equity Interests in any Subsidiary or Unconsolidated Affiliate of the Parent or
of any of its Subsidiaries that are held by any other Person;


(vi)    the Borrower may redeem for cash limited partnership interests in the
Borrower;


(vii)    the Parent, the Borrower or any Subsidiary may redeem or repurchase its
Preferred Stock, at par or at a discount; and


(viii)    the Parent may from time to time purchase shares of its common stock
in an aggregate purchase price not to exceed $50,000,000 for all such purchases,
and the Borrower may make cash distributions to Parent to the extent necessary
for the Parent to make such purchases of its common stock.


Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Borrower may only declare and make cash
distributions to the Parent and other holders of partnership interests in the
Borrower with respect to any fiscal year to the extent necessary for the Parent
to distribute, and the Parent may so distribute, an aggregate amount not to
exceed the minimum amount necessary for the Parent to remain in compliance with
Section 7.12. and to avoid the imposition of income or excise taxes imposed
under Sections 857(b)(1), 857(b)(3) and 4981 of the Internal Revenue Code. If a
Default or Event of Default specified in Section 10.1.(a), Section 10.1.(e) or
Section 10.1.(f) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 10.2.(a), the Parent shall not, and shall not permit the Borrower or any
Subsidiary to, make any Restricted Payments to any Person other than to the
Parent, the Borrower or any Subsidiary.


(h)    Permitted Investments. The Parent shall not, and shall not permit the
Borrower, any Loan Party or any other Subsidiary to, make an Investment in or
otherwise own the following items which would cause the aggregate value of such
holdings of such Persons to exceed the following percentages of Total Asset
Value at any time:


(i)    Investments in Unconsolidated Affiliates, such that the aggregate book
value of such Investments exceeds 20.0% of Total Asset Value;


(ii)    Investments in Equity Interests in Persons that are not Subsidiaries,
Consolidated Affiliates or Unconsolidated Affiliates, such that the aggregate
value of such Investments calculated on the basis of the lower of cost or market
exceeds 5.0% of Total Asset Value (such Investments not resulting in a violation
of this clause, “Permitted Equity Investments”);


(iii)    Mortgage Receivables, such that the aggregate book value of such
Mortgage Receivables exceeds 5.0% of Total Asset Value at any time; and


(iv)    the aggregate amount of Total Budgeted Costs for Development Properties
in which the Parent either has a direct or indirect ownership interest such that
the aggregate amount thereof exceeds 7.50% of Total Asset Value. If a
Development Property is owned by an Unconsolidated Affiliate of the Parent, the
Borrower or any Subsidiary, then the product of (A) the Parent’s, the Borrower’s
or such Subsidiary’s Ownership Share in such Unconsolidated Affiliate and
(B) the amount of the Total Budgeted Costs for such Development Property, shall
be used in calculating such investment limitation; and



63

--------------------------------------------------------------------------------




(v)    Ownership of, or Investments in, Properties that are not office
properties such that the aggregate GAAP book value thereof exceeds 5.0% of Total
Asset Value.


In addition to the foregoing limitations, the aggregate value of all of the
items subject to any of the limitations in the preceding clauses (ii) through
(v) shall not exceed 15.0% of Total Asset Value.


Section 9.2. Liens; Negative Pledge.
(a)    The Parent and the Borrower shall not, and shall not permit any
Subsidiary or any other Loan Party to, create, assume, or incur any Lien (other
than Permitted Liens) upon any of its properties, assets, income or profits of
any character whether now owned or hereafter acquired if immediately prior to
the creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.; provided, however, an Excluded
Subsidiary may modify, replace, renew or extend a Lien upon its property that
secures such Excluded Subsidiary’s Nonrecourse Indebtedness notwithstanding that
a Default or Event of Default is in existence at the time of such modification,
replacement, renewal or extension, so long as (i) such Lien does not extend to
any additional property other than after-acquired property that is affixed or
incorporated into the property covered by such Lien, (ii) the terms of such
modification, replacement, renewal or extension are not adverse to the interests
of the Lenders and (iii) such modification, replacement, renewal or extension
does not cause an additional Default or Event of Default.
(b)    The Parent and the Borrower shall not, and shall not permit any
Subsidiary (other than an Excluded Subsidiary) or any other Loan Party to, enter
into, assume or otherwise be bound by any Negative Pledge except for (i) a
Negative Pledge contained in any agreement that evidences unsecured Indebtedness
which contains restrictions on encumbering assets that are substantially similar
to those restrictions contained in the Loan Documents; (ii) a Negative Pledge
contained in any agreement relating to assets to be sold where the restrictions
on encumbering assets relate only to such assets pending such sale; (iii) a
Negative Pledge contained in any agreement (x) evidencing Indebtedness of such
Person, but only to the extent that no Default or Event of Default is in
existence at the time such Indebtedness is created, incurred or assumed, nor
would result from the creation, incurrence or assumption of such Indebtedness
(including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 9.1.); (y) which
Indebtedness is secured by a Lien permitted to exist pursuant to this Agreement,
and (z) which prohibits the creation of any other Lien on only the property
securing such Indebtedness; and (iv) to the extent constituting a Negative
Pledge, a restriction on the direct or indirect transfer of Equity Interests in
any Excluded Subsidiary, Unconsolidated Affiliate or any Subsidiary that is not
a Wholly Owned Subsidiary contained in the organizational documents of such
Person or any document, instrument or agreement evidencing Secured Indebtedness
of such Person permitted to exist pursuant to this Agreement.

























64

--------------------------------------------------------------------------------




Section 9.3. Restrictions on Intercompany Transfers.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary (other than an Excluded Subsidiary) to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (other
than an Excluded Subsidiary) to: (a) pay dividends or make any other
distribution on any of such Subsidiary’s capital stock or other equity interests
owned by the Parent, the Borrower or any other Subsidiary; (b) pay any
Indebtedness owed to the Parent, the Borrower or any other Subsidiary; (c) make
loans or advances to the Parent, the Borrower or any other Subsidiary; or
(d) transfer any of its property or assets to the Parent, the Borrower or any
other Subsidiary (other than the direct or indirect transfer of Equity Interests
in any Excluded Subsidiary); other than (i) with respect to clauses (a) through
(d), those encumbrances or restrictions (A) contained in any Loan Document, (B)
contained in any other agreement that evidences unsecured Indebtedness
containing encumbrances or restrictions on the actions described above that are
substantially similar to those contained in the Loan Documents, (C) contained in
organizational documents of, or other agreements governing an Investment in, any
Excluded Subsidiary, Unconsolidated Affiliate or any Subsidiary that is not a
Wholly Owned Subsidiary (but only to the extent applicable to the Equity
Interest in such Subsidiary or Unconsolidated Affiliate (or any direct or
indirect owner of such Equity Interest on account of such ownership) or the
property or assets of such Subsidiary or Unconsolidated Affiliate), or (ii) with
respect to clause (d), (A) restrictions contained in any agreement relating to
the sale of a Subsidiary (other than the Borrower) or the assets of a Subsidiary
pending sale, or relating to Indebtedness secured by a Lien on assets that the
Borrower or a Subsidiary may create, incur, assume, or permit or suffer to exist
under Section 9.2.(a); provided that in any such case, the restrictions apply
only to the Subsidiary or the assets that are the subject of such sale or Lien,
as the case may be or (B) customary provisions restricting assignment of any
agreement entered into by the Parent, the Borrower, any other Loan Party or any
Subsidiary in the ordinary course of business.


Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, (i) enter into any transaction of merger or
consolidation; (ii) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; or (iv) acquire the assets of, or make an Investment in, any other
Person in a transaction involving consideration directly or indirectly payable
by a Loan Party equal to or greater than a Substantial Amount; provided,
however, that:


(a)    any of the actions described in the immediately preceding clauses (i),
(ii) and (iii) (other than a transaction involving a Substantial Amount of
assets, in which case the requirements of subsection (d) of this Section 9.4.
shall apply) may be taken with respect to any Subsidiary or any other Loan Party
(other than the Parent or the Borrower) so long as immediately prior to the
taking of such action and after giving effect thereto, no Default or Event of
Default exists or would result therefrom;


(b)    (i) any Subsidiary may merge with a Loan Party so long as the survivor is
or becomes a Loan Party simultaneously with the consummation of such merger,
(ii) any Subsidiary that is not a Loan Party may merge with any other Subsidiary
that is not a Loan Party and (iii) Borrower and Parent may be party to a
consolidation or merger transaction so long as the Borrower or Parent, as
applicable, shall be the survivor thereof and such transaction is otherwise
permitted hereunder;



65

--------------------------------------------------------------------------------




(c)    (i) any Subsidiary may sell, transfer or dispose of its assets to a Loan
Party and (ii) any Subsidiary that is not a Loan Party may sell, transfer or
dispose of its assets to any other Subsidiary that is not a Loan Party;


(d)    any Loan Party and any other Subsidiary may, directly or indirectly,
(A) acquire (whether by purchase, acquisition of Equity Interests of a Person,
or as a result of a merger or consolidation) a Substantial Amount of the assets
of, or make an Investment of a Substantial Amount in, any other Person and
(B) convey, sell, lease or otherwise transfer, whether by one or a series of
transactions, a Substantial Amount of assets (including Equity Interests of
Subsidiaries) to any other Person, so long as, in each case, (1) the Borrower
shall have given the Administrative Agent at least fifteen days (or such shorter
period as may be acceptable to the Administrative Agent) prior written notice of
such acquisition, Investment, conveyance, sale, lease or other transfer;
(2) immediately prior thereto, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence,
including, without limitation, a Default or Event of Default resulting from a
breach of Section 9.1.; and (3) at the time the Borrower gives notice pursuant
to clause (1) of this subsection, for transactions that are not solely among
Loan Parties and Wholly Owned Subsidiaries, the Borrower shall have delivered to
the Administrative Agent for distribution to each of the Lenders a Compliance
Certificate, calculated on a pro forma basis, evidencing the continued
compliance by the Loan Parties with the terms and conditions of this Agreement
and the other Loan Documents, including without limitation, the financial the
covenants contained in Section 9.1. after giving effect to such acquisition,
Investment, conveyance, sale, lease or other transfer; and


(e)    the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries may lease. sublease or license their respective assets, as lessor,
licensor or sublessor (as the case may be), in the ordinary course of their
business.


Section 9.5. Plans.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder. The Parent and the
Borrower shall not cause or permit to occur, and shall not permit any other
member of the ERISA Group to cause or permit to occur, any ERISA Event if such
ERISA Event could reasonably be expected to have a Material Adverse Effect.


Section 9.6. Fiscal Year.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date (as defined in the Existing Credit Agreement).


Section 9.7. Modifications of Organizational Documents.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) results in an Event of Default or (b) could reasonably be
expected to have a Material Adverse Effect.



66

--------------------------------------------------------------------------------




Section 9.8. Transactions with Affiliates.
The Parent and the Borrower shall not permit to exist or enter into, and shall
not permit any other Loan Party or any other Subsidiary to permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate (other than the
Parent, the Borrower, any other Loan Party or any Wholly Owned Subsidiary),
except (a) as set forth on Schedule 6.1.(r), (b) payments made pursuant to the
Management Services Agreement between the Parent and TPG VI Management, LLC
dated as of June 5, 2012, (c) Restricted Payments to the extent the same are
permitted by Section 9.1.(g), (d) Investments in (1) Consolidated Affiliates and
(2) other Affiliates to the extent such Investments in other Affiliates are
permitted by Sections 9.1.(h)(i), (ii), (iii) or (v), (e) transactions entirely
among Subsidiaries that are not Wholly Owned Subsidiaries or (f) transactions
upon fair and reasonable terms which are no less favorable to the Parent, the
Borrower, such other Loan Party or such other Subsidiary than would be obtained
in a comparable arm’s length transaction with a Person that is not an Affiliate.
Notwithstanding the foregoing, no payments may be made with respect to any items
set forth on such Schedule 6.1.(r) if a Default or Event of Default exists or
would result therefrom. Notwithstanding the foregoing, this Section 9.8. shall
not limit transactions determined by the Parent in good faith to be reasonably
necessary or appropriate for the Parent to comply with Section 7.12., including
transactions involving a “taxable REIT subsidiary” (within the meaning of
Section 856(l) of the Internal Revenue Code) of the Parent.


Section 9.9. Environmental Matters.
The Parent, the Borrower shall not, and shall not permit any other Loan Party,
any other Subsidiary or any other Person to, use, generate, discharge, emit,
manufacture, handle, process, store, release, transport, remove, dispose of or
clean up any Hazardous Materials on, under or from the Properties in material
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any material environmental claim or pose a material risk to
human health, safety or the environment, except, in each case, where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.


Section 9.10. Derivatives Contracts.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Parent, the Borrower, any such Loan Party or any such Subsidiary in the ordinary
course of business and which are established to hedge in respect of liabilities,
commitments or assets held or reasonably anticipated by the Parent, the
Borrower, such other Loan Party or such other Subsidiary.


Article X. Default
Section 10.1. Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)    Default in Payment.


(i)    The Borrower shall fail to pay when due under this Agreement or any other
Loan Document (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of the Loans; or

67

--------------------------------------------------------------------------------






(ii)     The Borrower shall fail to pay when due under this Agreement or any
other Loan Document (whether upon demand, at maturity, by reason of acceleration
or otherwise) any interest on any of the Loans or any of the other payment
Obligations owing by the Borrower under this Agreement (other than described in
subsection (a)(i) above), any other Loan Document or either Fee Letter, or any
other Loan Party shall fail to pay when due any payment obligation owing by such
Loan Party under any Loan Document to which it is a party; and, in the case of
this subsection (a)(ii) only, such failure shall continue for a period of 5
Business Days after the date such payment becomes due.


(b)    Default in Performance.


(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Sections 7.1. (solely with respect to the Parent or the Borrower), 7.7., 7.12.,
7.14., 8.3., 8.4.(l)(i) or Article IX.;


(ii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Sections 8.1. or 8.2. and in the case of this subsection (b)(ii) only, such
failure shall continue for a period of five Business Days after the date
required for performance under such Sections; or


(iii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(iii) only, such failure shall continue for a period of 30
days after the earlier of (x) the date upon which a Responsible Officer of the
Parent, the Borrower or such other Loan Party obtains knowledge of such failure
or (y) the date upon which the Parent, the Borrower has received written notice
of such failure from the Administrative Agent.


(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent or any Lender, shall at any time prove to
have been incorrect or misleading in any material respect when furnished or made
or deemed made.


(d)    Indebtedness Cross‑Default.


(i)    The Parent, the Borrower, any other Loan Party or any other Subsidiary
shall fail to make any payment when due and payable (following the expiration of
any applicable grace or cure periods) in respect of (x) Recourse Indebtedness of
the Parent, the Borrower or any Subsidiary (other than the Loans) having an
outstanding principal amount, individually or in the aggregate with all other
Recourse Indebtedness as to which such a failure exits, in excess of
$20,000,000, (y) Nonrecourse Indebtedness of the Parent, the Borrower or any
Subsidiary having an outstanding principal amount, individually or in the
aggregate with all other Nonrecourse Indebtedness as to which such a failure
exists, in excess of $100,000,000 or (z) an amount of Indebtedness with respect
to Derivatives Contracts, having individually or in the aggregate with all other
Indebtedness with respect to Derivatives Contracts as to which such a failure
exists, without regard to the effect of any close-out netting provision,
Derivatives Termination Values of $20,000,000 or more (each of the Indebtedness
described in clauses (x), (y) and (z) above, “Material Indebtedness”); or



68

--------------------------------------------------------------------------------




(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof (other than mandatory prepayments triggered by asset sales,
casualty events, equity issuances or debt issuances); or


(iii)    Any other event shall have occurred and be continuing which permits any
holder or holders of Material Indebtedness other than Nonrecourse Indebtedness,
any trustee or agent acting on behalf of such holder or holders or any other
Person, to accelerate the maturity of any such Material Indebtedness or require
any such Material Indebtedness to be prepaid, repurchased, redeemed or defeased
prior to its stated maturity and all applicable grace or cure periods shall have
expired; or


(iv)    There occurs an “Event of Default” under and as defined in any
Derivatives Contract as to which the Parent, the Borrower, any Loan Party or any
of other Subsidiary is a “Defaulting Party” (as defined therein), or there
occurs an “Early Termination Date” (as defined therein) in respect of any
Specified Derivatives Contract as a result of a “Termination Event” (as defined
therein) as to which the Parent or any of its Subsidiaries is an “Affected
Party” (as defined therein), in each case with respect to Material Indebtedness;
or


(v)    An Event of Default under and as defined in the Existing Credit Agreement
shall exist.


(e)    Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other Loan
Party or any Significant Subsidiary shall: (i) commence a voluntary case under
the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.


(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any
Significant Subsidiary in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding‑up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of 60 consecutive days, or an order granting the remedy or
other relief requested in such case or proceeding (including, but not limited
to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.


(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document or either Fee Letter to which it
is a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or

69

--------------------------------------------------------------------------------




enforceability of any Loan Document or either Fee Letter or any Loan Document or
either Fee Letter shall cease to be in full force and effect (except as a result
of the express terms thereof).


(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party, or any other Subsidiary by any court or other
tribunal and (i) such judgment or order shall continue for a period of thirty
(30) days without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) (i) with respect the Parent, the Borrower or any
other Loan Party, the amount such judgment or order for which insurance has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) exceeds, individually or together
with all other such unsatisfied judgments or orders entered against the Loan
Parties, $20,000,000 and (ii) with respect to any Subsidiary that is not a Loan
Party, the amount such judgment or order for which insurance has not been
acknowledged in writing by the applicable insurance carrier (or the amount as to
which the insurer has denied liability) exceeds, individually or together with
all other such unsatisfied judgments or orders entered against Subsidiaries that
are not Loan Parties, 5.0% of Total Asset Value or (B) in the case of an
injunction or other non-monetary relief, such injunction or judgment or order
could reasonably be expected to have a Material Adverse Effect.


(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Parent, the Borrower, any other Loan
Party or any other Subsidiary, which exceeds, individually or together with all
other such warrants, writs, executions and processes, $20,000,000 in amount and
such warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of thirty (30) days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Parent, the
Borrower or any of their respective Subsidiaries.


(j)    ERISA.


(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $10,000,000; or


(ii)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $10,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.
(k)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents;


(l)    Change of Control.


(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 35% of the total voting power of the then
outstanding voting stock of the Parent; or



70

--------------------------------------------------------------------------------




(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12‑month period constituted
the Board of Directors of the Parent (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute two-thirds of the Board of Directors of the Parent then in
office; or
    
(iii)    the Parent shall cease to own and control, directly or indirectly, at
least 80% of the outstanding Equity Interests of the Borrower; or


(iv)    the Parent or a Wholly Owned Subsidiary of the Parent shall cease to be
the sole general partner of the Borrower or shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower.


Notwithstanding the foregoing provisions of this Section 10.1., if a Default or
Event of Default shall occur solely as a result of a Property being treated as
an Eligible Property or Non‑Core Property that is not in fact an Eligible
Property or Non-Core Property, such Default or Event of Default shall be deemed
to not have occurred so long as the Borrower delivers to the Administrative
Agent not later than fifteen (15) days from the date such Default or Event of
Default (as applicable) would have occurred but for this sentence, each of the
following: (1) written notice thereof and (2) a Compliance Certificate, prepared
as of the last day of the most recent fiscal quarter, evidencing compliance with
the covenants set forth in Section 9.1. excluding such Property as an Eligible
Property or Non-Core Property, as applicable.


Section 10.2. Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:


(a)    Acceleration; Termination of Facilities.


(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (1) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding and (2) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Parent and the Borrower on behalf of
themselves and the other Loan Parties.


(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall declare (1) the
principal of, and accrued interest on, the Loans and the Notes at the time
outstanding and (2) all of the other Obligations, including, but not limited to,
the other amounts owed to the Lenders and the Administrative Agent under this
Agreement, the Notes or any of the other Loan Documents to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Parent and the Borrower on behalf of themselves and the
other Loan Parties.


(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.



71

--------------------------------------------------------------------------------




(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.


(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower and their
respective Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
collateral, the property and/or the business operations of the Parent, the
Borrower and their respective Subsidiaries and to exercise such power as the
court shall confer upon such receiver.


(e)    Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, with prompt notice to the Administrative Agent,
but without the approval or consent of or other action by the Administrative
Agent or the Lenders, to take any action or avail itself of any remedies
available to such Specified Derivatives Provider under any Specified Derivatives
Contract.


Section 10.3. Marshaling; Payments Set Aside.
None of the Administrative Agent, any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Obligations. To the extent that any Loan Party makes a payment or payments to
the Administrative Agent, any Lender or any Specified Derivatives Provider, or
the Administrative Agent, any Lender or any Specified Derivatives Provider
enforce their security interests or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such recovery, the Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.


Section 10.4. Allocation of Proceeds.
If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 12.3.) under any of the Loan Documents in respect of any Obligations
shall be applied in the following order and priority:


(a)    to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;


(b)    to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause (b)
payable to them;


(c)    to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans;



72

--------------------------------------------------------------------------------




(d)    to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause (d) payable to them; and


(g)    the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.


Section 10.5. Performance by Administrative Agent.
If the Parent, the Borrower or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Borrower, perform or attempt to
perform such covenant, duty or agreement on behalf of the Parent, the Borrower
or such other Loan Party, as applicable, after the expiration of any cure or
grace periods set forth herein. In such event, the Borrower shall, at the
request of the Administrative Agent, promptly pay any amount reasonably expended
by the Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.


Section 10.6. Rights Cumulative.
(a)    Generally. The rights and remedies of the Administrative Agent, the
Lenders and the Specified Derivatives Providers under this Agreement, each of
the other Loan Documents and Specified Derivatives Contracts shall be cumulative
and not exclusive of any rights or remedies which any of them may otherwise have
under Applicable Law. In exercising their respective rights and remedies the
Administrative Agent, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by the Administrative Agent, any of the
Lenders or any of the Specified Derivatives Providers in exercising any right
shall operate as a waiver of it, nor shall any single or partial exercise of any
power or right preclude its other or further exercise or the exercise of any
other power or right.


(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of all the Lenders; provided that the foregoing shall
not prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Specified Derivatives Provider from exercising the rights and remedies that
inure under any Specified Derivatives Contract, (c) any Lender from exercising
setoff rights in accordance with Section 12.3. (subject to the terms of
Section 3.3.), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Requisite Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article X. and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 3.3., any Lender may, with the consent of the
Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.



73

--------------------------------------------------------------------------------




Article XI. The Administrative Agent
Section 11.1. Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article VIII. that the Parent or the Borrower is not otherwise required to
deliver directly to the Lenders. The Administrative Agent will furnish to any
Lender, upon the request of such Lender, a copy (or, where appropriate, an
original) of any document, instrument, agreement, certificate or notice
furnished to the Administrative Agent by the Parent, the Borrower, any other
Loan Party or any other Affiliate of the Parent, pursuant to this Agreement or
any other Loan Document not already delivered or otherwise made available to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.











74

--------------------------------------------------------------------------------




Section 11.2. Administrative Agent as Lender.
The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or as a Specified Derivatives Provider, as the case may be, under
this Agreement and any other Loan Document and under any Specified Derivatives
Contract, as the case may be, as any other Lender or Specified Derivatives
Provider and may exercise the same as though it were not the Administrative
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Wells Fargo in each case in its individual capacity. Wells
Fargo and its affiliates may each accept deposits from, maintain deposits or
credit balances for, invest in, lend money to, act as trustee under indentures
of, serve as financial advisor to, and generally engage in any kind of business
with the Parent, the Borrower, any other Loan Party or any other affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Lenders. Further, the Administrative Agent and any affiliate may accept fees
and other consideration from the Parent, the Borrower, any other Loan Party or
any other Subsidiary for services in connection with this Agreement or any
Specified Derivatives Contract, or otherwise without having to account for the
same to the Lenders. The Lenders acknowledge that, pursuant to such activities,
Wells Fargo or its affiliates may receive information regarding the Parent, the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.


Section 11.3. Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved and (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials provided to the Administrative Agent by the
Parent or the Borrower in respect of the matter or issue to be resolved. Unless
a Lender shall give written notice to the Administrative Agent that it
specifically objects to the requested determination, consent, approval or
disapproval (together with a reasonable written explanation of the reasons
behind such objection) within ten (10) Business Days (or such lesser or greater
period as may be specifically required under the express terms of the Loan
Documents) of receipt of such communication, such Lender shall be deemed to have
conclusively approved of or consented to such requested determination, consent,
approval or disapproval. The provisions of this Section shall not apply to any
amendment, waiver or consent regarding any of the matters described in
Section 12.6.(b).


Section 11.4. Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.



75

--------------------------------------------------------------------------------




Section 11.5. Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence, bad faith or willful misconduct in connection with its duties
expressly set forth herein or therein as determined by a court of competent
jurisdiction in a final non-appealable judgment. Without limiting the generality
of the foregoing, the Administrative Agent may consult with legal counsel
(including its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender or any other Person, or shall be responsible to any
Lender or any other Person for any statement, warranty or representation made or
deemed made by the Borrower, any other Loan Party or any other Person in or in
connection with this Agreement or any other Loan Document; (b) shall have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any other Loan Document
or the satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons, or to inspect the
property, books or records of the Borrower or any other Person; (c) shall be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto; (d)
shall have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence, bad faith or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.


Section 11.6. Indemnification of Administrative Agent.
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses or disbursements of any kind or nature whatsoever which may
at any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross
negligence, bad faith or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, however,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence, bad faith or willful misconduct for purposes of
this Section. Without limiting the generality of the foregoing, each Lender
agrees to reimburse the Administrative Agent (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so)
promptly upon demand for its Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of any
out‑of‑pocket expenses (including the reasonable fees and

76

--------------------------------------------------------------------------------




expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws. Such out‑of‑pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.


Section 11.7. Lender Credit Decision, Etc.
Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to such Lender and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary or Affiliate, shall be
deemed to constitute any such representation or warranty by the Administrative
Agent to any Lender. Each of the Lenders acknowledges that it has made its own
credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective Related Parties, and based on the financial
statements of the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents, and based on such review,
advice, documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under the Loan
Documents. The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Parent, the Borrower or any
other Loan Party of the Loan Documents or any other document referred to or
provided for therein or to inspect the properties or books of, or make any other
investigation of, the Parent, the Borrower, any other Loan Party or any other
Subsidiary. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
under this Agreement or any of the other Loan Documents, the Administrative
Agent shall have no duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, financial
and other condition or creditworthiness of the Parent, the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its Related Parties. Each of the Lenders
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender.



77

--------------------------------------------------------------------------------




Section 11.8. Successor Administrative Agent.
The Administrative Agent (a) may resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) may be removed as administrative agent by the Requisite Lenders
(other than the Lender then acting as Administrative Agent) and the Borrower
upon 30 days prior written notice if the Administrative Agent (i) is found by a
court of competent jurisdiction in a final, non-appealable judgment to have
committed gross negligence, bad faith or willful misconduct in the course of
performing its duties hereunder or (ii) has become or is insolvent or has become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment. Upon any such resignation or removal, the
Requisite Lenders shall have the right to appoint a successor Administrative
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed. If no successor Administrative Agent shall have been so
appointed in accordance with the immediately preceding sentence, and shall have
accepted such appointment, within 30 days after the current Administrative
Agent’s giving of notice of resignation or upon the removal of the current
Administrative Agent, then the current Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a Lender,
if any Lender shall be willing to serve, and otherwise shall be an Eligible
Assignee; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no Lender has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender directly, until such
time as a successor Administrative Agent has been appointed as provided for
above in this Section; provided, further that such Lenders so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender were itself the Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After any
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article XI. shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.


Section 11.9. Titled Agents.
Each of the Joint Lead Arrangers, Joint Bookrunners, Syndication Agent and
Documentation Agents (each a “Titled Agent”) in each such respective capacity,
assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders. The titles given to the Titled
Agents are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Administrative Agent, any Lender, the Borrower or any
other Loan Party and the use of such titles does not impose on the Titled Agents
any duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.





78

--------------------------------------------------------------------------------




Article XII. Miscellaneous
Section 12.1. Notices.
Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:


If to the Borrower:


Parkway Properties LP
c/o Parkway Properties, Inc.
390 North Orange Avenue, Suite 2400
Orlando, Florida 32801
Attention: Chief Financial Officer
Telecopy Number: (407) 650-0597
Telephone Number: (407) 650-0593


If to the Administrative Agent:


Wells Fargo Bank, National Association
171 17th Street, 4th Floor
Atlanta, Georgia  30363
Attn:  Andrew W. Hussion
Telecopier:  404-897-9064
Telephone:  404-897-9129


If to the Administrative Agent under Article II:


Wells Fargo Bank, National Association
608 2nd Avenue South, 11th Floor
Minneapolis, Minnesota  55402-1916
Attn:  Disbursement Administrator
Telecopier:  866-595-7861   
Telephone:  612-667-4773


If to any other Lender:


To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, upon the first to occur
of receipt or the expiration of three (3) days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of the
Borrower or the Administrative Agent and Lenders at the addresses specified;
(ii) if telecopied, when transmitted; (iii) if hand delivered or sent by
overnight courier, when delivered; or (iv) if delivered in accordance with
Section 8.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed

79

--------------------------------------------------------------------------------




receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II. shall be effective only when actually received. Neither
the Administrative Agent nor any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder. Failure of a Person designated to get
a copy of a notice to receive such copy shall not affect the validity of notice
properly given to another Person.


Section 12.2. Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent and the
Joint Lead Arrangers for all of their respective reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expense and reasonable travel
expenses related to closing), and the consummation of the transactions
contemplated hereby and thereby, including the reasonable and documented
out-of-pocket fees and disbursements of counsel to the Administrative Agent and
all reasonable and documented out of pocket costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents
and the reasonable and documented out-of-pocket fees and disbursements of
counsel to the Administrative Agent relating to all such activities; provided,
that, with respect to this clause (a) only, the reasonable fees and
disbursements of counsel shall be limited to the reasonable and documented
out-of-pocket fees and disbursements of one counsel to the Administrative Agent
and, if reasonably necessary, a single local counsel for the Administrative
Agent in each relevant jurisdiction and with respect to each relevant specialty,
(b) to pay or reimburse the Administrative Agent and the Lenders for all their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents and the Fee Letters, including the reasonable fees and disbursements
of their respective counsel and any payments in indemnification or otherwise
payable by the Lenders to the Administrative Agent pursuant to the Loan
Documents, (c) to pay, and indemnify and hold harmless the Administrative Agent
and the Lenders from, any and all recording and filing fees, if any, which may
be payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document, (d) to pay, and indemnify and hold harmless the
Administrative Agent and the Lenders from, any and all recording and filing
fees, if any, which may be payable or determined to be payable in connection
with the execution and delivery of any of the Loan Documents, or consummation of
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, any Loan Document and (e) to the extent not already covered by
any of the preceding subsections, to pay or reimburse the fees and disbursements
of counsel to the Administrative Agent and any Lender incurred in connection
with the representation of the Administrative Agent or such Lender in any matter
relating to or arising out of any bankruptcy or other proceeding of the type
described in Sections 10.1.(e) or 10.1.(f), including, without limitation
(i) any motion for relief from any stay or similar order, (ii) the negotiation,
preparation, execution and delivery of any document relating to the Obligations
and (iii) the negotiation and preparation of any debtor‑in‑possession financing
or any plan of reorganization of the Parent, the Borrower or any other Loan
Party, whether proposed by the Parent, the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.



80

--------------------------------------------------------------------------------




Section 12.3. Setoff.
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each Affiliate
of the Administrative Agent or any Lender, and each Participant, at any time or
from time to time while an Event of Default exists, without notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of a Lender, an Affiliate of a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender, any Affiliate of the Administrative Agent or such Lender, or such
Participant, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 10.2., and although such
Obligations shall be contingent or unmatured. Notwithstanding anything to the
contrary in this Section, if any Defaulting Lender shall exercise any such right
of setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 3.9. and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders and (y) such Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.


Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE PARENT AND
THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR EITHER FEE LETTER OR IN CONNECTION WITH, OR BY REASON OF,
ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE
PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND
OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.


(b)    THE PARENT, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH

81

--------------------------------------------------------------------------------




NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE PARENT, THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.


(c)    THE PARENT AND THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS
AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT
SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE PARENT OR THE BORROWER AT ITS
ADDRESS FOR NOTICES PROVIDED FOR HEREIN. SHOULD THE PARENT OR THE BORROWER FAIL
TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN
30 DAYS AFTER THE MAILING THEREOF, THE PARENT OR BORROWER. AS APPLICABLE, SHALL
BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS
DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.


(d)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.


Section 12.5. Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Parent, the Borrower or any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (e) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated

82

--------------------------------------------------------------------------------




hereby, the Related Parties of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of an
assigning Lender’s Loan or Commitment at the time owing to it, or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and


(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Commitment, or, if the Commitments are not in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (in each case, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment of a Commitment or a Loan, unless each of the Administrative
Agent and, so long as no Default or Event of Default shall exist, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that if after giving effect to such assignment, the
amount of the Commitments held by such assigning Lender or, if the applicable
Commitment is not then in effect, the outstanding principal balance of the Loans
of such assigning Lender, as applicable, would be less than $5,000,000 in the
case of a Commitment or Loan, then such assigning Lender shall assign the entire
amount of its Commitment or the Loans at the time owing to it.


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof; and


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Loan to a Person who is not a Lender, an Affiliate of a Lender or Approved
Fund.


(iv)    Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its

83

--------------------------------------------------------------------------------




sole discretion, elect to waive), and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire. If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the assignee
and such transferor Lender, as appropriate.


(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Parent, the Borrower or any of the Parent’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or to any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing persons
described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under Applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,

84

--------------------------------------------------------------------------------




and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s Loan or Commitment or decrease the amount of such
Lender’s Loan, (x) extend the date fixed for the payment of principal on the
Loans or portions thereof owing to such Lender, (y) reduce the rate at which
interest is payable thereon or (z) release any Guarantor from its Obligations
under the Guaranty except as contemplated by Section 7.14.(d) or (e), in each
case, as applicable to that portion of such Lender’s rights and/or obligations
that are subject to the participation. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.10., 4.1. and 4.4. (subject to
the requirements and limitations therein, including the requirements under
Section 3.10.(g) (it being understood that the documentation required under
Section 3.10.(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 4.6. as if it were an assignee
under subsection (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 4.1. or 3.10., with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.6. with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.3. as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.3. as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (and is maintained in accordance with
Sections 5f. 103-1(c) and 1.871-14(c)(1)(i) of the United States Treasury
Regulations) (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Sections 5f.103-1(c) and 1.871-14(c)(i)(i) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the

85

--------------------------------------------------------------------------------




Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.


(g)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
or Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.


Section 12.6. Amendments and Waivers.
(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or in any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Parent, the Borrower, any other Loan Party or any other
Subsidiary of any terms of this Agreement or such other Loan Document may be
waived, and (iv) the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto. Notwithstanding anything to the contrary
contained in this Section, the Fee Letters may only be amended, and the
performance or observance by any Loan Party thereunder may only be waived, in a
writing executed by the parties thereto.


(b)    Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall do any of the following:


(i)    increase (or reinstate) the Commitment of a Lender or subject a Lender to
any additional obligations without the written consent of such Lender;


(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required for (x) the waiver of interest payable at the
Post-Default Rate, retraction of the imposition of interest at the Post-Default
Rate and amendment of the definition of “Post-Default Rate” and (y) any
amendment to any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or to reduce any fee payable hereunder;

86

--------------------------------------------------------------------------------




(iii)    reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;


(iv)    modify the definition of “Termination Date” or otherwise postpone any
date fixed for, or forgive, any payment of principal of, or interest on, any
Loans or for the payment of Fees or any other Obligations, in each case, without
the written consent of each Lender directly affected thereby;


(v)    modify the definition of “Pro Rata Share” or amend or otherwise modify
the provisions of Section 3.2. without the written consent of each Lender
directly and adversely affected thereby;


(vi)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section, modify the definition of the term “Requisite Lenders”
or modify in any other manner the number or percentage of the Lenders required
to make any determinations or waive any rights hereunder or to modify any
provision hereof without the written consent of each Lender; or


(vii)    release any Guarantor from its obligations under the Guaranty (except
as contemplated by Section 7.14.(d) or (e)) without the written consent of the
Requisite Lenders; provided, that the release of one or more of the Guarantors
that results in a release of all or substantially all of the value of the
Guaranty shall require the written consent of each Lender.


Notwithstanding anything to the contrary contained in this Section, no
amendment, waiver or consent shall, unless in writing, and signed by all of the
Lenders, amend Section 10.1.(l) or waive any Default or Event of Default
occurring under such Section.


(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent with respect to any Loan Document
that (i) diminishes the rights of a Specified Derivatives Provider in a manner
or to an extent dissimilar to that affecting the Lenders or (ii) increases the
liabilities or obligations of a Specified Derivatives Provider shall, in
addition to the Lenders required hereinabove to take such action, require the
consent of the Lender that is (or having an Affiliate that is) such Specified
Derivatives Provider. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Parent, the
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Event of Default. Except as otherwise explicitly provided for herein

87

--------------------------------------------------------------------------------




or in any other Loan Document, no notice to or demand upon the Borrower shall
entitle the Borrower to other or further notice or demand in similar or other
circumstances.


(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 12.6., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders. Any
such amendment shall become effective without any further action or consent of
any of other party to this Agreement.


(e)    Existing Credit Agreement Modifications. If the Requisite Lenders (as
defined in the Existing Credit Agreement) agree in writing (x) that a Property
which does not meet one or more of the criteria for an “Eligible Property” under
and as defined in the Existing Credit Agreement shall, nevertheless, be deemed
to be such an “Eligible Property” or (y) to amend, modify, waive or restate any
of the terms of the Existing Credit Agreement relating to guarantors, “Eligible
Properties”, reporting requirements, representations and warranties, affirmative
covenants, negative covenants, financial covenants, changes in GAAP, events of
default and associated definitions (the “Existing Credit Agreement Provisions”)
(which may include a written waiver of an existing actual or potential default
or event of default that is intended to be eliminated by such amendment,
modification, waiver or restatement) (each of the foregoing in clauses (x) and
(y), an “Existing Credit Agreement Modification”), then (a) any Lender that is
also (or whose Affiliate is) a “Lender” under the Existing Credit Agreement who
affirmatively agreed to such Existing Credit Agreement Modification shall be
deemed to have consented to a corresponding amendment, modification, waiver or
restatement of the terms of this Agreement corresponding to the Existing Credit
Agreement Provisions amended, modified, waived or restated by the Existing
Credit Agreement Modification and (b) if the Lenders described in clause (a)
above constitute the Required Lenders, then simultaneously with the
effectiveness of such Existing Credit Agreement Modification, the applicable
provisions of this Agreement shall be deemed amended, modified or restated, or
such waiver, consent or approval granted, in a manner consistent with the
Existing Credit Agreement Modifications under the Existing Credit Agreement. If
requested by the Borrower or the Administrative Agent, the Borrower, the Parent,
the Administrative Agent and each approving Lender (including any Lender deemed
to have approved as described above) shall execute and deliver a written
amendment to, restatement of, or waiver, consent or approval under, this
Agreement memorializing such modification, restatement, waiver, consent or
approval. Notwithstanding anything to the contrary in this subsection, the terms
of this subsection shall not apply to any modification, restatement, waiver,
consent or approval regarding any of the matters described in Section 12.6.(b).


Section 12.7. Nonliability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Parent, the Borrower or any other Loan Party and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent or any Lender to any
Lender, the Parent, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent or any Lender undertakes any responsibility to the
Parent or the Borrower or any other Loan Party to review or inform the Parent or
the Borrower of any matter in connection with any phase of the Parent’s or the
Borrower’s business or operations.



88

--------------------------------------------------------------------------------




Section 12.8. Confidentiality.
Except as otherwise provided by Applicable Law, the Administrative Agent and
each Lender shall not disclose to any person, and shall treat confidentially,
all Information (as defined below), but in any event may make disclosure: (a) to
its Affiliates and to its and its Affiliates’ other respective Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any actual or
proposed assignee, Participant or other transferee in connection with a
potential transfer of any Loan or Commitment or participation therein as
permitted hereunder, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations; provided, that the disclosure of any such Information under clauses
(a) or (b) of this Section to such Persons shall be made subject to the
acknowledgement and acceptance by any such Person that such Information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to the Borrower and such
disclosing Person, including, without limitation, as agreed in any confidential
information memorandum or other marketing materials); (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings, or as otherwise
required by Applicable Law; (d) to the Administrative Agent’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) in connection with
the exercise of any remedies under any Loan Document (or any Specified
Derivatives Contract) or any action or proceeding relating to any Loan Document
(or any such Specified Derivatives Contract) or the enforcement of rights
hereunder or thereunder; (f) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section actually known by
the Administrative Agent or such Lender to be a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender or any Affiliate
of the Administrative Agent or any Lender on a nonconfidential basis from a
source other than the Parent, the Borrower or any Affiliate of the Parent;
(g) to the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; (h) to bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications; (i) to any other party
hereto; (j) on a confidential basis to the CUSIP numbers with respect to this
Agreement, the Commitments and/or the Loans; and (i) with the consent of the
Parent or the Borrower. Notwithstanding the foregoing, the Administrative Agent
and each Lender may disclose any such confidential information, without notice
to the Parent, the Borrower or any other Loan Party, to Governmental Authorities
in connection with any regulatory examination of the Administrative Agent or
such Lender or in accordance with the regulatory compliance policy of the
Administrative Agent or such Lender. As used in this Section, the term
“Information” means all information received from the Parent, the Borrower, any
other Loan Party, any other Subsidiary or Affiliate relating to any Loan Party
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Parent, the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate. None of the Administrative Agent, the Lenders or
any of their respective Related Parties shall be liable to the Borrower, the
Parent or any other Loan Party for any damages arising from the use by others of
Information or other materials obtained by electronic transmission, except to
the extent resulting from the gross negligence, bad faith or willful misconduct
of such Person, as determined by a court of competent jurisdiction in a final,
non-appealable judgment.









89

--------------------------------------------------------------------------------




Section 12.9. Indemnification.
(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Joint Lead Arrangers, the Lenders, all of
the Affiliates of each of the Administrative Agent, the Joint Lead Arrangers or
any of the Lenders, and their respective Related Parties (each referred to
herein as an “Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”): losses, costs, claims, penalties,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the reasonable fees and disbursements of counsel (which shall be limited to
the reasonable fees and disbursements of one counsel to the Administrative Agent
and, if reasonably necessary, a single local counsel for the Administrative
Agent in each relevant jurisdiction and with respect to each relevant specialty)
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding Indemnified Costs
indemnification in respect of which is specifically covered by Section 3.10. or
4.1. or expressly excluded from the coverage of such Sections) incurred by an
Indemnified Party in connection with, arising out of, or by reason of, any suit,
cause of action, claim, arbitration, investigation or settlement, consent decree
or other proceeding (the foregoing referred to herein as an “Indemnity
Proceeding”) which is in any way related directly or indirectly to: (i) this
Agreement or any other Loan Document or the transactions contemplated thereby;
(ii) the making of any Loans hereunder; (iii) any actual or proposed use by the
Borrower of the proceeds of the Loans; (iv) the Administrative Agent’s or any
Lender’s entering into this Agreement; (v) the fact that the Administrative
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrower; (vi) the fact that the Administrative Agent and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Parent, the Borrower and the Subsidiaries; (vii) the fact that
the Administrative Agent and the Lenders are material creditors of the Borrower
and are alleged to influence directly or indirectly the business decisions or
affairs of the Parent, the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent
or the Lenders may have under this Agreement or the other Loan Documents;
provided, however, that the Borrower shall not be obligated to indemnify any
Indemnified Party for any acts or omissions of such Indemnified Party in
connection with matters described in this clause (viii) to the extent arising
from (A) the gross negligence, bad faith or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment and (B) any dispute solely among Indemnified
Parties (except in connection with claims or disputes (1) relating to whether
the conditions to any Credit Event have been satisfied, (2) with respect to a
Defaulting Lender or the determination of whether a Lender is a Defaulting
Lender, (3) against the Administrative Agent and/or the Joint Lead Arrangers and
(4) arising out of any act or omission on part of the Parent, the Borrower, the
other Loan Parties or any other Subsidiary); (ix) any civil penalty or fine
assessed by the OFAC against, and all costs and expenses (including counsel fees
and disbursements) incurred in connection with defense thereof by, the
Administrative Agent, the Joint Lead Arrangers or any Lender as a result of
conduct of the Parent, the Borrower, any other Loan Party or any other
Subsidiary that violates a sanction administered or enforced by the OFAC; or
(x) any violation or non‑compliance by the Parent, the Borrower or any
Subsidiary of any Applicable Law (including any Environmental Law) including,
but not limited to, any Indemnity Proceeding commenced by (A) the Internal
Revenue Service or state taxing authority or (B) any Governmental Authority or
other Person under any Environmental Law, including any Indemnity Proceeding
commenced by a Governmental Authority or other Person seeking remedial or other
action to cause the Parent or its Subsidiaries (or its respective properties)
(or the Administrative Agent and/or the Lenders as successors to the Borrower)
to be in compliance with such Environmental Laws.


(b)    The Borrower’s indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of

90

--------------------------------------------------------------------------------




any Indemnified Party in connection with any deposition of any Indemnified Party
or compliance with any subpoena (including any subpoena requesting the
production of documents). This indemnification shall, among other things, apply
to any Indemnity Proceeding commenced by other creditors of the Parent, the
Borrower or any Subsidiary, any shareholder of the Parent or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Parent, the Borrower or any Subsidiary or by any Governmental
Authority.


(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the Parent,
the Borrower and/or any Subsidiary.


(d)    All out‑of‑pocket fees and expenses of, and all amounts paid to
third‑persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.


(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).


(f)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.


(g)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.


Section 12.10. Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) none of the Lenders is obligated any longer under this
Agreement to make any Loans and (c) all Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full. Promptly following such termination, upon the Borrower’s
written request, each Lender shall promptly return to the Borrower any Note
issued to such Lender. The indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Sections 3.10., 4.1., 4.4., 11.6.,
12.2. and 12.9. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.4., shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against

91

--------------------------------------------------------------------------------




events arising after such termination as well as before and (ii) at all times
after any such party ceases to be a party to this Agreement with respect to all
matters and events existing on or prior to the date such party ceased to be a
party to this Agreement. Upon the Borrower’s request, the Administrative Agent
agrees to deliver to the Borrower, at the Borrower’s sole cost and expense,
written confirmation of the foregoing termination.


Section 12.11. Severability of Provisions.
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.


Section 12.12. GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


Section 12.13. Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.


Section 12.14. Obligations with Respect to Loan Parties and Subsidiaries.
The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties and Subsidiaries as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such Loan
Parties and Subsidiaries.


Section 12.15. Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.













92

--------------------------------------------------------------------------------




Section 12.16. Limitation of Liability.
None of the Administrative Agent or any Lender, or any affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent or any Lender
shall have any liability with respect to, and each of the Parent and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, or consequential damages suffered
or incurred by the Parent or the Borrower in connection with, arising out of, or
in any way related to, this Agreement, any of the other Loan Documents or either
Fee Letter, or any of the transactions contemplated by this Agreement or any of
the other Loan Documents. Each of the Parent and the Borrower hereby waives,
releases, and agrees not to sue the Administrative Agent or any Lender or any of
the Administrative Agent’s or any Lender’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Agreement, any
of the other Loan Documents, either Fee Letter, or any of the transactions
contemplated by this Agreement or financed hereby.


Section 12.17. Entire Agreement.
This Agreement, the Notes, the other Loan Documents and the Fee Letters embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. To the extent any term of
this Agreement is inconsistent with a term of any other Loan Document to which
the parties of this Agreement are party, the term of this Agreement shall
control to the extent of such inconsistency. There are no oral agreements among
the parties hereto.


Section 12.18. Construction.
The Administrative Agent, each Lender, the Parent and the Borrower acknowledge
that each of them has had the benefit of legal counsel of its own choice and has
been afforded an opportunity to review this Agreement and the other Loan
Documents with its legal counsel and that this Agreement and the other Loan
Documents shall be construed as if jointly drafted by the Administrative Agent,
each Lender, the Parent and the Borrower.


Section 12.19. Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.


[Signatures on Following Pages]



93

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.




BORROWER:


PARKWAY PROPERTIES LP


By:
Parkway Properties General Partners, Inc., its sole general partner



By: /s/ David R. O’Reilly______________
Name: David R. O’Reilly___________
Title: Executive Vice President and Chief Financial Officer






By: /s/ Jeremy R. Dorsett______________
Name: Jeremy R. Dorsett___________
Title: Executive Vice President, General Counsel and Secretary


PARENT:


PARKWAY PROPERTIES, INC.


By: /s/ David R. O’Reilly______________
Name: David R. O’Reilly___________
Title: Executive Vice President and Chief Financial Officer    






By: /s/ Jeremy R. Dorsett______________
Name: Jeremy R. Dorsett___________
Title: Executive Vice President, General Counsel and Secretary
























[Signatures Continued on Next Page]



--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement with Parkway Properties LP]




WELLS FARGO BANK, NATIONAL ASSOX, as Administrative Agent and as a Lender




By: /s/ Andrew W. Hussion    
Name: Andrew W. Hussion        
Title: Director        












[Signatures Continued on Next Page]





































































--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement with Parkway Properties LP]




PNC BANK, NATIONAL ASSOCIATION




By: /s/ Cory Clement        
Name: Cory Clement        
Title: Vice President        












[Signatures Continued on Next Page]







































































--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement with Parkway Properties LP]




TD BANK, N.A.




By: /s/ Sean C. Dunne        
Name: Sean C. Dunne        
Title: Vice President        










[Signatures Continued on Next Page]










































































 



--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement with Parkway Properties LP]




U.S. BANK NATIONAL ASSOCIATION




By: /s/ J. Lee Hord    
Name: J. Lee Hord        
Title: Senior Vice President        










[Signatures Continued on Next Page]










































































 



--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement with Parkway Properties LP]




BANK OF AMERICA, N.A.




By: /s/ Michael W. Edwards        
Name: Michael W. Edwards        
Title: Senior Vice President        










[Signatures Continued on Next Page]










































































 



--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement with Parkway Properties LP]




JPMORGAN CHASE BANK, N.A.




By: /s/ Rita Lai    
Name: Rita Lai    
Title: Authorized Signer    










[Signatures Continued on Next Page]










































































 



--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement with Parkway Properties LP]




KEYBANK NATIONAL ASSOCIATION




By: /s/ Timothy Sylvain    
Name: Timothy Sylvain        
Title: Vice President    










[Signatures Continued on Next Page]










































































 



--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement with Parkway Properties LP]




RAYMOND JAMES BANK, N.A.




By: /s/ Alexander L. Rody    
Name: Alexander L. Rody        
Title: Senior Vice President    










[Signatures Continued on Next Page]















































































--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement with Parkway Properties LP]




TRUSTMARK NATIONAL BANK




By: /s/ Zack Nordan    
Name: Zack Nordan        
Title: Vice President    























--------------------------------------------------------------------------------




SCHEDULE I


COMMITMENTS


Lender
Commitment
Amount
Wells Fargo Bank, National Association
$30,000,000
PNC Bank, National Association
$30,000,000
TD Bank, N.A.
$27,500,000
U.S. Bank National Association
$27,500,000
Bank of America, N.A.
$20,000,000
JPMorgan Chase Bank, N.A.
$20,000,000
KeyBank National Association
$20,000,000
Raymond James Bank, N.A.
$15,000,000
Trustmark National Bank
$10,000,000
TOTAL
$200,000,000






--------------------------------------------------------------------------------




EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT




This Assignment and Assumption Agreement (the “Assignment and Assumption
Agreement”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each]1 Assignor identified in item 1 below
([the][each, an] “Assignor”) and [the][each]2 Assignee identified in item 2
below ([the][each, an] “Assignee”). [It is understood and agreed that the rights
and obligations of [the Assignors][the Assignees]3 hereunder are several and not
joint.]4 Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption Agreement as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the] [any]
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption
Agreement, without representation or warranty by [the][any] Assignor.


__________________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.











A-1

--------------------------------------------------------------------------------




1.    Assignor[s]:        ______________________________


______________________________
Assignor [is] [is not] a Defaulting Lender


2. Assignee[s]: ______________________________


______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower:        PARKWAY PROPERTIES LP



4. Administrative Agent:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as the administrative agent under the
Credit Agreement



5. Credit Agreement:
The Term Loan Agreement dated as of June 26, 2015 among PARKWAY PROPERTIES LP,
as Borrower, PARKWAY PROPERTIES, INC., as Parent, the Lenders parties thereto,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, and the other
parties thereto



6. Assigned Interest[s]:


Assignor[s]5
Assignee[s]6
Aggregate Amount of Loans for all Lenders7
Amount of Loans Assigned
Percentage Assigned of
Loans8
CUSIP Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]9 






__________________________
5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
8 Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.
9 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

A-2

--------------------------------------------------------------------------------




Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption Agreement are hereby
agreed to:


ASSIGNOR[S]10
[NAME OF ASSIGNOR]




By:______________________________
Name: _________________________    
Title: __________________________


[NAME OF ASSIGNOR]




By:______________________________
Name: _________________________    
Title: __________________________


ASSIGNEE[S]11 
[NAME OF ASSIGNEE]




By:______________________________
Name: _________________________    
Title: __________________________




[NAME OF ASSIGNEE]




By:______________________________
Name: _________________________    
Title: __________________________












__________________________  
10 Add additional signature blocks as needed.


11 Add additional signature blocks as needed.













A-3

--------------------------------------------------------------------------------




[Consented to and]12 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent




By: _________________________________
Name: _____________________________
Title: ______________________________


[Consented to:]13 


[NAME OF RELEVANT PARTY]




By: _________________________________
Name: _____________________________
Title: ______________________________




















































__________________________  
12 To be added only if the consent of the Administrative Agent is required by
the terms of the Term Loan Agreement.


13 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Term Loan
Agreement.





A-4

--------------------------------------------------------------------------------




ANNEX 1


TERM LOAN AGREEMENT DATED AS OF JUNE 26, 2015 BY AND AMONG PARKWAY PROPERTIES
LP, PARKWAY PROPERTIES, INC., THE LENDERS PARTY THERETO AND THEIR ASSIGNEES
UNDER SECTION 12.5 AND WELLS FARGO BANK AS ADMINISTRATIVE AGENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption
Agreement and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of the Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of the Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
12.6.(b), (v) and (vi) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 12.6.(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date specified for this Assignment and
Assumption Agreement, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 or 8.2 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption Agreement and to purchase
[the][such] Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent, the Assignor or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption Agreement and
to purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption Agreement is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.





A-5

--------------------------------------------------------------------------------




2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption Agreement. The Assignor[s] and
the Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.


3. General Provisions. This Assignment and Assumption Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption Agreement may be executed
in any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption Agreement. This
Assignment and Assumption Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.



A-6

--------------------------------------------------------------------------------




EXHIBIT B


FORM OF DISBURSEMENT INSTRUCTION AGREEMENT




Borrower: PARKWAY PROPERTIES LP 


Administrative Agent: Wells Fargo Bank, National Association, as Administrative
Agent for itself and on behalf of the Lenders party to the Credit Agreement
defined below


Loan:  Loan number INSERT LOAN NUMBER made pursuant to that certain Term Loan
Agreement dated as of June 26, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, “Credit Agreement”), by and among
Borrower, Parkway Properties, Inc., the Lenders party thereto, Administrative
Agent, and the other parties thereto.


Effective Date: INSERT DATE


Check applicable box:


¨ New - This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.
¨ Replace Previous Agreement - This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.



This Agreement must be signed by the Borrower and is used for the following
purposes:


(1)
to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter; and

(2)
to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.



Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”


Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).


A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.


See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.





B-1

--------------------------------------------------------------------------------




Disbursement of Loan Proceeds at Origination/Closing


Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):
 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):
DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”
If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.



DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING


Permitted Wire Transfers:  Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.
 
Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)
1.
 
2.
 
3.
 














































B-2

--------------------------------------------------------------------------------




Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.




PARKWAY PROPERTIES LP


By:    Parkway Properties General Partners, Inc.,
its sole general partner




By:_______________________________    
Name:__________________________
Title:___________________________    




By:_______________________________    
Name:__________________________
Title:___________________________    



































































B-3

--------------------------------------------------------------------------------




Additional Terms and Conditions to the Disbursement Instruction Agreement


Definitions. The following capitalized terms shall have the meanings set forth
below:


“Authorized Representative” means any or all of the Closing Disbursement
Authorizers.
“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.
“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.


Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.


Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.


Limitation of Liability. Administrative Agent and Lenders shall not be liable to
Borrower or any other parties for: (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s requested Disbursements may be made or
information received or transmitted, and no such entity shall be deemed an agent
of the Administrative Agent or any Lender; (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s or any
Lender’s control; or (iii) any special, consequential, indirect or punitive
damages, whether or not (A) any claim for these damages is based on tort or
contract or (B) Administrative Agent, any Lender or Borrower knew or should have
known the likelihood of these damages in any situation. Neither Administrative
Agent nor any Lender makes any representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT OR ANY
LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT
REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.


Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.


International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.


Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.


Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.















B-4

--------------------------------------------------------------------------------




CLOSING EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)
Receiving Party Deposit Account Number
Receiving Bank Name, City and State
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)




B-5

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF GUARANTY




THIS GUARANTY dated as of June 26, 2015 (this “Guaranty”) executed and delivered
by each of the undersigned and the other Persons from time to time party hereto
pursuant to the execution and delivery of an Accession Agreement in the form of
Annex I hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Term Loan Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among PARKWAY
PROPERTIES LP (the “Borrower”), PARKWAY PROPERTIES, INC. (the “Parent”), the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), the Administrative Agent and the other parties thereto
for its benefit and the benefit of the Lenders and the Specified Derivatives
Providers (the Administrative Agent, the Lenders and the Specified Derivatives
Providers, each individually a “Guarantied Party” and collectively, the
“Guarantied Parties”).


WHEREAS, pursuant to the Term Loan Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;


WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;


WHEREAS, each Guarantor is an Affiliate of the Borrower;


WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders, and to enter into Specified Derivatives Contracts, through
their collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and from the
Specified Derivatives Providers entering into Specified Derivatives Contracts,
and, accordingly, each Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders and the Borrower’s
and/or any Subsidiary’s Obligations to the Specified Derivatives Providers on
the terms and conditions contained herein; and


WHEREAS, the execution and delivery of this Guaranty is a condition to the
Guarantied Parties’ making, and continuing to make, such financial
accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:


Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower or any other Loan Party to any Lender or the Administrative Agent under
or in connection with the Credit Agreement or any other Loan Document, including
without limitation, the repayment of all principal of

C-1

--------------------------------------------------------------------------------




the Loans and the payment of all interest, Fees, charges, reasonable attorneys’
fees and other amounts payable to any Lender or the Administrative Agent
thereunder or in connection therewith (including, to the extent permitted by
Applicable Law, interest, Fees and other amounts that would accrue and become
due after the filing of a case or other proceeding under the Bankruptcy Code (as
defined below) or other similar Applicable Law but for the commencement of such
case or proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case or proceeding); (b) all Specified Derivatives
Obligations that do not constitute Excluded Swap Obligations; (c) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (d) all other Obligations; and (e) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Administrative Agent or any other Guarantied Party in the enforcement of any
of the foregoing or any obligation of such Guarantor hereunder.


Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Guarantor or any other Person or commence any suit or other proceeding against
the Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person.


Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):


(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, any Specified
Derivatives Contract or any other document, instrument or agreement evidencing
or relating to any Guarantied Obligations (the “Guarantied Documents”), or (iv)
any waiver, renewal, extension, addition, or supplement to, or deletion from, or
any other action or inaction under or in respect of, any Guarantied Document or
any assignment or transfer of any Guarantied Document;


(b)    any lack of validity or enforceability of any Guarantied Document or any
assignment or transfer of any Guarantied Document;


(c)    any furnishing to any of the Guarantied Parties of any security for the
Guarantied Obligations;


(d)    any settlement or compromise of any of the Guarantied Obligations or any
liability of any other party with respect to any of the Guarantied Obligations,
or any subordination of the payment of any of the Guarantied Obligations to the
payment of any other liability of the Borrower or any other Loan Party;



C-2

--------------------------------------------------------------------------------




(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;


(f)    any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower, any other Loan Party or any other Person to recover
payments made under this Guaranty;


(g)    any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to any of the
Guarantied Parties, regardless of what liabilities of the Borrower remain
unpaid;


(h)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;


(i)    any defense, set-off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by the Borrower, any other Loan Party or any other Person against any
Guarantied Party;


(j)    any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;


(k)    any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any
Guarantied Document, or any amendment hereto or thereto, proves to have been
incorrect or misleading in any respect; or


(l)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).


Section 4. Action with Respect to Guarantied Obligations. The Guarantied Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement any Guarantied Document; (c) release any Loan Party or other Person
liable in any manner for the payment or collection of any of the Guarantied
Obligations; (d) exercise, or refrain from exercising, any rights against the
Borrower, any other Guarantor or any other Person; and (e) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Guarantied Parties shall elect.


Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Guarantied Documents, as if
the same were set forth herein in full.


Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Guarantied Documents.



C-3

--------------------------------------------------------------------------------




Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.


Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.


Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Guarantied Documents, or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Administrative Agent or such other Guarantied Party for the
amounts so repaid or recovered to the same extent as if such amount had never
originally been paid to the Administrative Agent or such other Guarantied Party.


Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full. If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Guarantied Parties and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Administrative Agent as collateral
security for any Guarantied Obligations existing.


Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Guarantied Parties such
additional amount as will result in the receipt by the Guarantied Parties of the
full amount payable hereunder had such deduction or withholding not occurred or
been required.


Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes each Guarantied
Party, each Affiliate of a Guarantied Party, and each Participant, at any time
while an Event of Default exists, without any prior notice to such Guarantor or
to any other

C-4

--------------------------------------------------------------------------------




Person, any such notice being hereby expressly waived, but in the case of a
Guarantied Party (other than the Administrative Agent), an Affiliate of a
Guarantied Party (other than the Administrative Agent), or a Participant,
subject to receipt of the prior written consent of the Requisite Lenders
exercised in their sole discretion, to set-off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by a Guarantied Party, an
Affiliate of a Guarantied Party or such Participant to or for the credit or the
account of such Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured.


Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of any other Loan Party to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from any
other Loan Party (collectively, the “Junior Claims”) shall be subordinate and
junior in right of payment to all Guarantied Obligations. If an Event of Default
shall exist, then no Guarantor shall accept any direct or indirect payment (in
cash, property or securities, by setoff or otherwise) from or any other Loan
Party on account of or in any manner in respect of any Junior Claim until all of
the Guarantied Obligations have been indefeasibly paid in full.


Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code and (b) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such Proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of any Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Guarantied Parties that would not otherwise be available
to such Person under the Avoidance Provisions.


Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Loan Parties, and of
all other circumstances bearing upon the risk of nonpayment of any of the
Guarantied Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that neither of the
Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.


Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

C-5

--------------------------------------------------------------------------------






SECTION 17. WAIVER OF JURY TRIAL.


(a)    EACH GUARANTOR, AND EACH OF THE GUARANTIED PARTIES BY ACCEPTING THE
BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR AMONG
SUCH GUARANTOR AND ANY OF THE GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
GUARANTORS, AND THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.


(b)    EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY
GUARANTIED PARTY OR THE ENFORCEMENT BY ANY GUARANTIED PARTY OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER GUARANTIED DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.



C-6

--------------------------------------------------------------------------------




Section 18. Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations, and in the case of any dispute relating to any of the outstanding
amount, payment or receipt of any of such Guarantied Obligations or otherwise,
the entries in such books and accounts shall be deemed conclusive evidence of
the amounts and other matters set forth herein absent manifest error. The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.


Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.


Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the termination or cancellation of all Guarantied
Documents in accordance with their respective terms.


Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Guarantied Documents, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder.
Subject to Section 12.8. of the Credit Agreement, each Guarantor hereby consents
to the delivery by the Administrative Agent and any other Guarantied Party to
any Assignee or Participant (or any prospective Assignee or Participant) of any
financial or other information regarding the Borrower or any Guarantor. No
Guarantor may assign or transfer its rights or obligations hereunder to any
Person without the prior written consent of the Administrative Agent and the
Lenders and any such assignment or other transfer to which the Administrative
Agent and the Lenders have not so consented shall be null and void.


Section 22. Joint and Several Obligations. the obligationS of the Guarantors
HEREUNDER SHALL BE joint and several, and ACCORDINGLY, each Guarantor CONFIRMS
THAT IT is liable for the full amount of the “GUARANTiED Obligations” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER gUARANTORS HEREUNDER.


Section 23. Amendments. This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor.


Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m., on the
date of demand therefor.


Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied

C-7

--------------------------------------------------------------------------------




Party at its respective address for notices provided for in the Guarantied
Documents, as applicable, or (c) as to each such party at such other address as
such party shall designate in a written notice to the other parties. Each such
notice, request or other communication shall be effective (i) if mailed, when
received; (ii) if telecopied, when transmitted; or (iii) if hand delivered, when
delivered; provided, however, that any notice of a change of address for notices
shall not be effective until received.


Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


Section 28. Limitation of Liability. Neither the Administrative Agent nor any
other Guarantied Party, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Guarantied Documents, or any of the transactions
contemplated by this Guaranty or any of the other Guarantied Documents. Each
Guarantor hereby waives, releases, and agrees not to sue the Administrative
Agent or any other Guarantied Party or any of the Administrative Agent’s or any
other Guarantied Party’s affiliates, officers, directors, employees, attorneys,
or agents for punitive damages in respect of any claim in connection with,
arising out of, or in any way related to, this Guaranty or any of the other
Guarantied Documents, or any of the transactions contemplated thereby.


Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5. of the Credit Agreement.


Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated. Subject to Section 10 of this Guaranty,
this Section shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Applicable Law
against any other Loan Party in respect of any payment of Guarantied
Obligations. Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall cease to be a Guarantor in accordance with the applicable
provisions of the Loan Documents.


Section 31. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under applicable law relating

C-8

--------------------------------------------------------------------------------




to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until termination of this Guaranty in
accordance with Section 20 hereof. Each Qualified ECP Guarantor intends that
this Section constitute, and this Section shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


Section 32 Definitions. (a) For the purposes of this Guaranty:


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.


“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.


“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.


“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (including the Borrower) that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any

C-9

--------------------------------------------------------------------------------




regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.


(b)    As used herein, “Guarantors” shall mean, as the context requires,
collectively, (a) each Subsidiary identified as a “Guarantor” on the signature
pages hereto, (b) each Person that joins this Guaranty as a Guarantor pursuant
to Section 7.14 of the Credit Agreement, (c) with respect to (i) any Specified
Derivatives Obligations between any Loan Party (other than the Borrower) and any
Specified Derivatives Provider, the Borrower and (ii) the payment and
performance by each other Loan Party of its obligations under the Guaranty with
respect to all Swap Obligations, the Borrower, and (d) the successors and
permitted assigns of the foregoing.


(c)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.


[Signature on Next Page]









































C-10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.


GUARANTORS:


PARKWAY PROPERTIES, INC.




By: _______________________________    
Name: __________________________    
Title: ___________________________






By: _______________________________    
Name: __________________________    
Title: ___________________________




[ADDITIONAL GUARANTORS]




By: _______________________________    
Name: __________________________    
Title: ___________________________






By: _______________________________    
Name: __________________________    
Title: ___________________________




Address for Notices:


c/o Parkway Properties, Inc.
390 North Orange Avenue, Suite 2400
Orlando, FL 32801
Attention:  Chief Financial Officer
Telecopy Number:  (407) 650-0597
Telephone Number:  (407) 650-0593




[Borrower Signature Page Follows]

















C-11

--------------------------------------------------------------------------------




BORROWER:


PARKWAY PROPERTIES LP,
a Delaware limited partnership
By:    Parkway Properties General Partners, Inc.,
its sole general partner




By:_______________________________    
Name:__________________________
Title:___________________________    




By:_______________________________    
Name:__________________________
Title:___________________________











































































C-12

--------------------------------------------------------------------------------




ANNEX I


FORM OF ACCESSION AGREEMENT


THIS ACCESSION AGREEMENT dated as of ____________, 20__, executed and delivered
by ______________________, a _____________ (the “New Guarantor”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) under that certain Term Loan Agreement dated as of
June 26, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among PARKWAY PROPERTIES LP (the
“Borrower”), PARKWAY PROPERTIES, INC., as Parent, the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
the Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the other Guarantied Parties.


WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;


WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;


WHEREAS, the New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;


WHEREAS, the Borrower, the New Guarantor and the other Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financial accommodations from the
Guarantied Parties through their collective efforts;


WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available and, accordingly, the New Guarantor is willing to guarantee the
Borrower’s obligations to the Administrative Agent and the Lenders and the
Borrower’s and/or any Subsidiary’s obligations to the Specified Derivatives
Providers on the terms and conditions contained herein; and


WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties continuing to make such financial
accommodations.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:


Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of June 26, 2015 (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guarantied Parties, and assumes all
obligations of a “Guarantor” thereunder and agrees to be bound thereby, all as
if the New Guarantor had been an original signatory to the Guaranty. Without
limiting the generality of the foregoing, the New Guarantor hereby:



C-13

--------------------------------------------------------------------------------




(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);


(b)    makes to the Administrative Agent and the other Guarantied Parties as of
the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and


(c)    consents and agrees to each provision set forth in the Guaranty.


SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.




[Signatures on Next Page]

































































C-14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.


[NEW GUARANTOR]




By: _______________________________    
Name: __________________________    
Title: ___________________________    




By: _______________________________    
Name: __________________________    
Title: ___________________________


Address for Notices:


c/o Parkway Properties, Inc.
390 North Orange Avenue, Suite 2400
Orlando, FL 32801
Attention:  Chief Financial Officer
Telecopy Number:  (407) 650-0597
Telephone Number:  (407) 650-0593




Accepted:


WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent




By: _______________________________    
Name: __________________________    
Title: ___________________________







C-15

--------------------------------------------------------------------------------




EXHIBIT D


FORM OF NOTICE OF CONTINUATION


____________, 20__


Wells Fargo Bank, National Association, as Administrative Agent
2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia  30339
Attn:  Loan Administration Manager
Telecopier:    770-435-2262
Telephone:    770-319-3800


Wells Fargo Bank, National Association, as Administrative Agent
608 2nd Avenue South, 11th Floor
Minneapolis, Minnesota  55402-1916
Attn:  Disbursement Administrator
Telecopier:    866-595-7861   
Telephone:    612-667-4773




Ladies and Gentlemen:


Reference is made to that certain Term Loan Agreement dated as of June 26, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Parkway Properties LP (the “Borrower”),
Parkway Properties, Inc., as Parent, the financial institutions party thereto
and their assignees under Section 12.5 thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.


Pursuant to Section 2.6 of the Credit Agreement, the Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:


1.
The requested date of such Continuation is ____________, 20__.



2.
The aggregate principal amount of the Loans subject to such Continuation is
$________________________ and the portion of such principal amount subject to
such Continuation is $__________________________.1 



3.
The current Interest Period of the Loans subject to such Continuation ends on
________________, 20__.



__________________________
1 Each Continuation of LIBOR Loans of the same Class shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $250,000 in excess
thereof.





D-1

--------------------------------------------------------------------------------




4.
The duration of the Interest Period for the Loans or portion thereof subject to
such Continuation is:



[Check one box only]


¨    one month
¨    three months
¨    six months


The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Continuation and after
giving effect thereto, no Default or Event of Default exists or shall exist.


[Signature on Next Page]









































































D-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.




Sincerely,
PARKWAY PROPERTIES LP,
a Delaware limited partnership
By:    Parkway Properties General Partners, Inc.,
its sole general partner
By:_________________________________________________________    
Name:_______________________________________________________
Title:________________________________________________________
By:_________________________________________________________    
Name:_______________________________________________________
Title:________________________________________________________



D-3

--------------------------------------------------------------------------------




EXHIBIT E


FORM OF NOTICE OF CONVERSION


____________, 20__




Wells Fargo Bank, National Association, as Administrative Agent
2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia  30339
Attn:  Loan Administration Manager
Telecopier:    770-435-2262
Telephone:    770-319-3800


Wells Fargo Bank, National Association, as Administrative Agent
608 2nd Avenue South, 11th Floor
Minneapolis, Minnesota  55402-1916
Attn:  Disbursement Administrator
Telecopier:    866-595-7861   
Telephone:    612-667-4773


Ladies and Gentlemen:


Reference is made to that certain Term Loan Agreement dated as of June 26, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Parkway Properties LP (the “Borrower”),
Parkway Properties, Inc., as Parent, the financial institutions party thereto
and their assignees under Section 12.5 thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.


Pursuant to Section 2.7 of the Credit Agreement, the Borrower hereby requests a
Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:


1.
The requested date of such Conversion is ______________, 20__.



2.
The Type of Loans to be Converted pursuant hereto is currently:



[Check one box only]


¨
Base Rate Loan

¨
LIBOR Loan
















E-1

--------------------------------------------------------------------------------




3.
The aggregate principal amount of the Loans subject to the requested Conversion
is $_____________________ and the portion of such principal amount subject to
such Conversion is $___________________.1 



4.
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:



[Check one box only]    


¨
Base Rate Loan

¨
LIBOR Loan, with an initial Interest Period for a duration of:



[Check one box only]


¨    one month
¨    three months
¨    six months


[The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Conversion and after
giving effect thereto, no Default or Event of Default exists or shall exist.]2 








[Signature on Next Page]








































__________________________
1 Each Conversion of Base Rate Loans of the same Class into LIBOR Loans of the
same Class shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $250,000 in excess thereof.
2 Include this paragraph only in the case of a conversion of Base Rate Loans
into LIBOR Loans.



E-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.


Sincerely,
PARKWAY PROPERTIES LP,
a Delaware limited partnership
By:    Parkway Properties General Partners, Inc.,
its sole general partner
By:_________________________________________________________    
Name:_______________________________________________________
Title:________________________________________________________
By:_________________________________________________________    
Name:_______________________________________________________
Title:________________________________________________________





E-3

--------------------------------------------------------------------------------




EXHIBIT F


FORM OF NOTICE OF BORROWING


____________, 20__


Wells Fargo Bank, National Association, as Administrative Agent
2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia  30339
Attn:  Andrew W. Hussion
Telecopier:    770-435-2262
Telephone:    770-319-3267


Wells Fargo Bank, National Association, as Administrative Agent
608 2nd Avenue South, 11th Floor
Minneapolis, Minnesota  55402-1916
Attn:  Disbursement Administrator
Telecopier:    866-595-7861   
Telephone:    612-667-4773


Ladies and Gentlemen:


Reference is made to that certain Term Loan Agreement dated as of June 26, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PARKWAY PROPERTIES LP (the “Borrower”),
PARKWAY PROPERTIES, INC., as Parent, the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.


1.
Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Loans to the Borrower in an aggregate amount
equal to $___________________.



2.
The Borrower requests that such Loans be made available to the Borrower on
____________, 20__.



3.
The proceeds of such Loans will be used for the following purposes which are
consistent with the terms of Section 7.8 of the Credit Agreement
__________________________.



4.
The Borrower hereby requests that such Loans be of the following Type:



[Check one box only]    
¨    Base Rate Loan
¨    LIBOR Loan, with an initial Interest Period for a duration of:


[Check one box only]
¨    one month
¨    three months
¨    six months

F-1

--------------------------------------------------------------------------------




The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested Loans,
(a) no Default or Event of Default exists or would exist, and none of the limits
specified in Section 2.9. would be violated; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty is and
shall be true and correct in all respects) with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty was true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
permitted under the Loan Documents. In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Loans contained in Article V. of the Credit Agreement will have been
satisfied (or waived in accordance with the applicable provisions of the Loan
Documents) at the time such Loans are made.


[Signatures on Following Page]































































F-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.


Sincerely,
PARKWAY PROPERTIES LP,
a Delaware limited partnership
By:    Parkway Properties General Partners, Inc.,
its sole general partner




By:_______________________________    
Name:__________________________
Title:___________________________    




By:_______________________________    
Name:__________________________
Title:___________________________









F-3

--------------------------------------------------------------------------------




EXHIBIT G


FORM OF TERM NOTE


$____________________ ___________ __, ____


FOR VALUE RECEIVED, the undersigned, PARKWAY PROPERTIES LP, a limited
partnership formed under the laws of the State of Delaware (the “Borrower”)
hereby promises to pay to the order of ___________________________ (the
“Lender”), in care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent (the “Administrative Agent”), to its address at 608 Second Avenue S., 11th
Floor, Minneapolis, Minnesota 55402‑1916, or at such other address as may be
specified in writing by the Administrative Agent to the Borrower, the principal
sum of ___________________ AND ___/100 DOLLARS ($_____________) (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Loan made by
the Lender to the Borrower under the Credit Agreement (as herein defined)), on
the dates and in the principal amounts provided in the Credit Agreement, and to
pay interest on the unpaid principal amount owing hereunder, at the rates and on
the dates provided in the Credit Agreement.


This Term Note is one of the Term Notes referred to in the Term Loan Agreement
dated as of June 26, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
Parkway Properties, Inc., the financial institutions party thereto and their
assignees under Section 12.5. thereof, the Administrative Agent and the other
parties thereto, and is subject to, and entitled to, all provisions and benefits
thereof. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement. The Credit
Agreement provides for the acceleration of the maturity of this Term Note upon
the occurrence of certain events and for prepayments of Loans upon the terms and
conditions specified therein.


Except as permitted by Section 12.5. of the Credit Agreement, this Term Note may
not be assigned by the Lender to any Person.


[This Term Note is given in replacement of the Term Note dated _____ __, 20__,
in the original principal amount of $_______ previously delivered to the Lender
under the Credit Agreement. THIS TERM NOTE IS NOT INTENDED TO BE, AND SHALL NOT
BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN
CONNECTION WITH THE OTHER TERM NOTE.]


THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.


Time is of the essence for this Term Note.


[Signature Page Follows]







G-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note
under seal as of the date first written above.


PARKWAY PROPERTIES LP


By:
Parkway Properties General Partners, Inc., its sole general partner





By:_____________________________    
Name:__________________________
Title:___________________________    




By:_____________________________    
Name:__________________________
Title:___________________________    







G-2

--------------------------------------------------------------------------------




EXHIBIT H-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to that certain Term Loan Agreement dated as of June
26, 2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among PARKWAY PROPERTIES LP (the
“Borrower”), PARKWAY PROPERTIES, INC., each of the financial institutions
initially a signatory thereto together with their assignees under Section 12.5.
(the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative
Agent (the “Administrative Agent”), and the other parties thereto.


Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]




By: _____________________________    
Name: ________________________
Title: _________________________    


Date: ________ __, 20__





H1-1

--------------------------------------------------------------------------------




EXHIBIT H-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to that certain Term Loan Agreement dated as of June
26, 2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among PARKWAY PROPERTIES LP (the
“Borrower”), PARKWAY PROPERTIES, INC., as Parent, each of the financial
institutions initially a signatory thereto together with their assignees under
Section 12.5. thereof (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent (the “Administrative Agent”), and the other parties
thereto.
  
Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By: _____________________________    
Name: ________________________
Title: _________________________    


Date: ________ __, 20__







H2-1

--------------------------------------------------------------------------------




EXHIBIT H-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to that certain Term Loan Agreement dated as of June
26, 2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among PARKWAY PROPERTIES LP (the
“Borrower”), PARKWAY PROPERTIES, INC., each of the financial institutions
initially a signatory thereto together with their assignees under Section 12.5.
thereof (the “Lenders”), and WELLS FARGO, NATIONAL ASSOCIATION, as the
Administrative Agent (the “Administrative Agent”).
  
Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By: _____________________________    
Name: ________________________
Title: _________________________    


Date: ________ __, 20__





H3-1

--------------------------------------------------------------------------------




EXHIBIT H-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Term Loan Agreement dated as of June 26, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PARKWAY PROPERTIES LP (the “Borrower”),
PARKWAY PROPERTIES INC., each of the financial institutions initially a
signatory thereto together with their assignees under Section 12.5. thereof (the
“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION as the Administrative
Agent (the “Administrative Agent”).
  
Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]




By: _____________________________    
Name: ________________________
Title: _________________________    


Date: ________ __, 20__





H4-1

--------------------------------------------------------------------------------




EXHIBIT I


FORM OF COMPLIANCE CERTIFICATE


_______________, 20___




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia  30339
Attn:  Andrew W. Hussion
Telecopier:    770-435-2262
Telephone:    770-319-3267


Each of the Lenders Party to the Credit Agreement referred to below


Ladies and Gentlemen:


Reference is made to that certain Term Loan Agreement dated as of June 26, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Parkway Properties LP (the “Borrower”),
PARKWAY PROPERTIES, INC., the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), and Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given to them in the Credit
Agreement.


Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders as follows:


(1)    The undersigned is the [chief financial officer / chief accounting
officer / vice president of capital markets] of the Parent.


(2)    The undersigned has reviewed the terms of the Credit Agreement and has
examined the books and records of the Parent and the Borrower and has conducted
such other examinations and investigations with respect to the relevant
accounting period ending on, _______________, 20__ (the “Fiscal Period End
Date”) as are reasonably necessary to provide this Compliance Certificate.


(3)    No Default or Event of Default exists as of the date hereof [if such is
not the case, specify such Default or Event of Default and its nature, when it
occurred and whether it is continuing and the steps being taken by the Parent
and/or the Borrower with respect to such event, condition or failure].


(4)    The representations and warranties made or deemed made by the Parent, the
Borrower and each other Loan Party in the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the date
hereof (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty is true and correct
in all respects), except to the extent such representations or warranties
expressly relate to an earlier date (in which case such representations and
warranties were true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances permitted
under the Credit Agreement and the other Loan Documents.

I-1

--------------------------------------------------------------------------------




(5)    Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether the Parent and the Borrower were in compliance with the
covenants contained in Section 9.1. of the Credit Agreement as of the Fiscal
Period End Date.


(6)    Attached hereto as Exhibit A are any amendments to the certificate or
articles of incorporation or formation, bylaws, partnership agreement or other
similar organizational documents of the Parent or the Borrower filed or entered
into since delivery of the last Compliance Certificate to the Administrative
Agent pursuant to the Credit Agreement.


[Signature Page Follows]















































































I-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first above written.




By: ____________________________    


Name: __________________________,
the [chief financial officer / chief accounting officer /
vice president of capital markets] of the Parent





















































































I-3

--------------------------------------------------------------------------------




Schedule 1


[Calculations to be Attached]







I-4